Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 1 of 59 Page ID #:1



 1   Roman M. Silberfeld (SBN 62783)
 2   rsilberfeld@robinskaplan.com
     Jennifer W. Leland (SBN 185951)
 3   jleland@robinskaplan.com
 4   Glenn A. Danas (SBN 270317)
     gdanas@robinskaplan.com
 5   ROBINS KAPLAN LLP
 6   2049 Century Park E., Suite 3400
     Los Angeles, CA 90067
 7   Telephone: 310 552 0130
 8   Facsimile: 310 229 5800
 9   Michael F. Ram (SBN 104805)
     mram@robinskaplan.com
10   Marie N. Appel (SBN 187483)
11   mappel@robinskaplan.com
     ROBINS KAPLAN LLP
12   2440 W. El Camino Real, Suite 100
13   Mountain View, CA 94040
     Telephone: 650 784 4040
14
     Facsimile: 650 784 4041
15
     Samuel J. Strauss (pro hac vice to be filed)
16   Sam@turkestrauss.com
     TURKE & STRAUSS LLP
17
     613 Williamson Street, #201
18   Madison, WI 53703
     Telephone: 608 237 1775
19
     Facsimile: 608 509 4423
20
     Attorneys for Plaintiffs
21
22                          UNITED STATES DISTRICT COURT

23                        CENTRAL DISTRICT OF CALIFORNIA
24
     DANIEL ABEL, EWELINA CIULA,                Case No. 2:20-cv-04949
25
     MARGUERITE FLOYD, DEBRA                    CLASS ACTION COMPLAINT
26   HARTZELL and TASHA
27   WILLIAMS, individually, and on
     behalf of a class of similarly situated
28   individuals,
     CLASS ACTION COMPLAINT                 1
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 2 of 59 Page ID #:2



 1                 Plaintiffs,
 2
          v.
 3
     AMERICAN HONDA MOTOR                       JURY TRIAL DEMANDED
 4
     COMPANY, INC., a California
 5   corporation, and DOES 1 through
 6   10,

 7               Defendant.
 8
 9         Plaintiffs DANIEL ABEL, EWELINA CIULA, MARGUERITE FLOYD,
10   DEBRA HARTZELL and TASHA WILLIAMS, individually and on behalf of all
11   others similarly situated, bring this Class Action Complaint against defendant
12   AMERICAN HONDA MOTOR COMPANY, INC. and DOES 1-10 (collectively,
13   “Defendant” or “Honda”) and allege as follows.
14                                   INTRODUCTION
15         1.     This Class Action is brought on behalf of all consumers in the United
16   States who purchased or leased a 2016-2020 Acura MDX or a 2019-2020 Acura
17   RDX (collectively, the “Vehicles” or “Affected Vehicles”).
18         2.     The Affected Vehicles pose a significant and immediate safety threat
19   to all users of such Vehicles and to the public in general because they contain
20   design, manufacturing and/or workmanship defects that cause sudden, rapid
21   deceleration, engine stalls, hesitation upon depression of the gas pedal, abrupt
22   shutdowns and shifts in neutral while driving. Plaintiffs are informed and believe
23   that these events are happening due to miscommunication between the computers
24   and software that control the engine, throttle and transmission (the “Defect”). The
25   Defect often arises at highway speeds such as when drivers are changing lanes or
26   passing other vehicles—times when acceleration, not deceleration, is required.
27         3.     The Defect, which is present in each Affected Vehicle and exists at the
28   time of sale or lease to each Class Member, renders the Affected Vehicles unsafe
     CLASS ACTION COMPLAINT                 2
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 3 of 59 Page ID #:3



 1   and unfit to drive. Each of the individual Plaintiffs experienced the Defect, putting
 2   them, their passengers and other drivers at serious risk of injury.
 3         4.     Defendant has concealed and failed to disclose this critical safety
 4   defect to their significant financial gain. Further, although numerous consumers
 5   have experienced and reported the Defect to Defendant, Defendant has not
 6   adequately repaired or otherwise addressed the Defect. At all times relevant to this
 7   action, Defendant marketed, sold, distributed, advertised, warranted, serviced and
 8   maintained such Vehicles as safe to use, when, in fact, Defendant had reason to
 9   know, and did know, that their Affected Vehicles were not safe to use for their
10   intended purpose. The Affected Vehicles pose a serious risk to the safety of owners,
11   users, passengers, occupants, pedestrians and fellow drivers including significant
12   injury or death. Had Defendant disclosed the Defect, Plaintiffs and other owners
13   and/or lessees of the Affected Vehicles would not have purchased or leased their
14   Vehicles, or would have paid significantly less for them.
15         5.     In addition, Defendant provides a New Vehicle Limited Warranty that
16   covers the Affected Vehicles for 4 years or 50,000 miles and a Powertrain Limited
17   Warranty for 6 years or 70,000 miles. Defendant was required to repair the Defect
18   under the terms of these warranties but failed to do so.
19         6.     Pursuant to Rules 23(b)(2), and/or 23(b)(3) of the Federal Rules of
20   Civil Procedure, Plaintiffs will seek certification of a national Class consisting of:
21
                  All purchasers or lessees of a 2016-2020 Acura MDX or a
22                2019-2020 Acura RDX.
23   and certification of the following Sub-Classes:
24                California Sub-Class: All purchasers or lessees of a 2016-
25                2020 Acura MDX or a 2019-2020 Acura RDX who reside
                  in or purchased or leased their Affected Vehicles in the
26
                  State of California.
27
28
     CLASS ACTION COMPLAINT                 3
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 4 of 59 Page ID #:4



 1                Colorado Sub-Class: All purchasers or lessees of 2016-
 2                2020 Acura MDX or a 2019-2020 Acura RDX who reside
                  in or purchased or leased their Affected Vehicles in the
 3                State of Colorado.
 4
                  Maryland Sub-Class: All purchasers or lessees of 2016-
 5                2020 Acura MDX or a 2019-2020 Acura RDX who reside
 6                in or purchased or leased their Affected Vehicles in the
                  State of Maryland.
 7
 8                Wisconsin Sub-Class: All purchasers or lessees of 2016-
                  2020 Acura MDX or a 2019-2020 Acura RDX who reside
 9                in or purchased or leased their Affected Vehicles in the
10                State of Wisconsin.
11         7.     Excluded from the Class are all Persons who are employees, directors,
12   officers, or agents of Defendant or its respective subsidiaries and affiliated
13   companies, as well as the judges, clerks, and staff members of the United States
14   District Court for the Central District of California, the Ninth Circuit Court of
15   Appeals, the United States Supreme Court, and their immediate family members.
16   Also excluded from the Class are all claims for personal injury relating in any way
17   to the 2016-2020 Acura MDX or 2019-2020 Acura RDX vehicles. Plaintiffs reserve
18   the right to amend the Class definitions if discovery and further investigation reveal
19   that the Classes should be expanded or modified.
20         8.     Defendant has violated state and federal consumer protection laws and
21   breached their express and implied warranties. Plaintiffs seek injunctive and
22   declaratory relief, damages, restitution and disgorgement of profits arising out of
23   Defendant’s wrongful conduct resulting in the distribution, sale, warranting,
24   maintenance, service and repair, and continued unsafe operation of the Affected
25   Vehicles.
26   \\\
27   \\\
28   \\\
     CLASS ACTION COMPLAINT                 4
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 5 of 59 Page ID #:5



 1                                      THE PARTIES
 2                                          Plaintiffs
 3           9.    Plaintiff Daniel Abel is a resident of Wisconsin who resides in Verona,
 4   Wisconsin. In October 2018, he purchased a new Acura RDX from an authorized
 5   dealer in Middleton, Wisconsin.
 6           10.   Plaintiff Ewelina Ciula is a resident of Colorado who resides in
 7   Broomfield, Colorado. In September 2018, Ms. Ciula purchased a new 2019 Acura
 8   RDX from Courtesy Acura in Aurora, Colorado.
 9           11.   Plaintiff Marguerite Floyd resides in Chula Vista, California. In
10   January 2017, Ms. Floyd purchased a 2016 Acura MDX from David MacDavid
11   Acura in Austin, Texas.
12           12.   Plaintiff Debra Hartzell resides in both Venice, Florida and Baltimore
13   Maryland. In or around November 2018, Ms. Hartzell purchased a new 2019 Acura
14   RDX from Norris Acura West, an authorized Acura dealer in Ellicott City,
15   Maryland.
16           13.   Plaintiff Tasha Williams is a resident of Maryland who resides in
17   Glendale, Maryland. In or around August 2018, Ms. Williams purchased a new
18   2019 Acura RDX from Acura of Laurel, an authorized Acura dealer in Laurel,
19   Maryland.
20           14.   Plaintiffs purchased their Acura vehicles primarily for personal,
21   family, or household use.
22           15.   The safety and reliability of the vehicle were important factors in
23   Plaintiffs’ decision to purchase the Affected Vehicles. Had Honda disclosed its
24   knowledge of the defect before Plaintiffs purchased the Affected Vehicles,
25   Plaintiffs would not have purchased their Vehicles, or would have paid less for
26   them.
27           16.   Plaintiffs bring this action individually and as a Class Action on
28   behalf of current and former lessors and owners of Affected Vehicles whose
     CLASS ACTION COMPLAINT                 5
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 6 of 59 Page ID #:6



 1   Vehicles have suffered from the safety defect alleged here, and who have lost
 2   money and suffered injury in fact as a result. In this regard, Plaintiffs act not only
 3   for themselves but as representatives of a Class of similarly situated individuals
 4   who fall within the description set forth in paragraphs 6 and 7 above.
 5                                          Defendant
 6         17.    Defendant American Honda Motor Company, Inc. is a corporation
 7   organized and in existence under the laws of the State of California and registered
 8   to do business in the State of California. Honda is responsible for sales, marketing,
 9   service, distribution, import and export of Acura branded products, including the
10   Affected Vehicles, in California and in the United States. Honda is the warrantor of
11   Acura vehicles, including the Affected Vehicles, in California and throughout the
12   United States.
13                              JURISDICTION AND VENUE
14         18.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §
15   1332(d) because this is a class action in which in the amount in controversy exceeds
16   $5,000,000, exclusive of interest and costs, and at least one Plaintiff is a citizen of a
17   state different from Defendant.
18         19.    Venue is proper in this District pursuant to 28 U.S.C. 1391(a), (b) and
19   (c). American Honda Motor Company, Inc. is registered to and is doing business
20   within the State of California. Defendant does substantial business in the State of
21   California, and within this Federal Judicial District, and otherwise maintains
22   requisite minimum contacts with the State of California. Additionally, Defendant
23   distributes in this district, receives substantial compensation and profits from sales,
24   maintenance, and service of Affected Vehicles in this District, and has and
25   continues to conceal and to make material omissions in this District so as to subject
26   it to in personam jurisdiction in this District.
27   \\\
28   \\\
     CLASS ACTION COMPLAINT                   6
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 7 of 59 Page ID #:7



 1                               FACTUAL ALLEGATIONS
 2         20.     Acura is advertised as the luxury vehicle division of Honda. The brand
 3   was launched in the United States in 1986 and markets itself as providing high-end,
 4   high-performance vehicles. Defendant also markets Acura as a leader in safety,
 5   advertising that:
 6               • “Acura was the first luxury brand awarded top safety ratings across its
 7                  entire model line.”
 8               • “Our unrelenting mission to help keep you safe inspires technologies
 9                  as innovative as they are effective. Protection is at the heart of Acura
10                  design. After all, an Acura can be replaced. Your family cannot.”
11               • “Acura is a leading automotive luxury nameplate that delivers
12                  Precision Crafted Performance – a commitment to evocative styling,
13                  high performance and innovative engineering, all built on a
14                  foundation of quality and reliability.”
15               • “Acura’s two best-selling models, the MDX and RDX, have been
16                  named as 2020 Best Family Luxury Cars by Parents magazine. . . .
17                  The vehicles receiving this award are those that have high safety
18                  performance and [are] fun for families to drive.”
19         21.     Acura’s statements about their commitment to, and reputation for,
20   safety misled Plaintiffs and the Class into believing that the Affected Vehicles were
21   one of the safest cars on the road when, in fact, the Defect rendered the Vehicles
22   patently unsafe and put drivers, passengers and others at risk of serious injury and
23   even death. Defendant’s statements about their commitment to, and reputation for,
24   safety also created the duty to disclose to Plaintiffs and the Class the safety Defect.
25   Instead, Defendant omitted to disclose the information they had regarding the
26   Defect putting Plaintiffs, and the Class, at risk of serious injury and even death.
27   \\\
28   \\\
     CLASS ACTION COMPLAINT                  7
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 8 of 59 Page ID #:8



 1                                        The Defect
 2         22.     Each of the Affected Vehicles is equipped with a “Drive-by-Wire™”
 3   throttle system. Traditionally the throttle valve in a car, which opens and closes to
 4   adjust the air-flow into the engine, is controlled by a cable connected to the gas
 5   pedal. Drive by wire is a technology that replaces traditional physical connections
 6   and mechanical controls with electronic ones. Instead of using a cable, which
 7   provides a driver with control over the speed of a vehicle, a throttle by wire system
 8   uses electronic controls to “connect” the accelerator pedal to a throttle valve. The
 9   vehicle’s on board computer system uses software to determine the required throttle
10   position by analyzing data from various sensors such as gas pedal position sensors,
11   engine speed sensors and vehicle speed sensors.
12         23.     According to Honda, its drive by wire technology provides “racing-
13   inspired pedal movement and smooth powerful response with just-right throttle
14   sensitivity for most situations by replacing traditional cables with electronic
15   components. Data is instantly factored in from engine RPM, coolant temperature,
16   road speed, transmission status and more.” For the vehicle to accelerate when the
17   gas pedal is depressed without hesitation or stalling, the powertrain components,
18   including the throttle system, engine or electronic control module (“ECM”) and
19   transmission control module (“TCM”) must all communicate with each other
20   seamlessly.
21         24.     Plaintiffs are informed and believe that the Affected Vehicles suffer
22   from a defect in design, manufacturing and/or workmanship where the throttle
23   receives conflicting instructions from the gas pedal, the ECM and/or the TCM. In
24   such situations, the throttle will malfunction, and either becomes stuck in position
25   or otherwise fails to follow the command of the driver. This malfunction will cause
26   the Vehicles to hesitate, stall, shut down, go into limp mode, or decelerate instead
27   of accelerate at the command of the driver depressing the gas pedal.
28         25.     As a result of the Defect, Plaintiffs and Class Members are unable to
     CLASS ACTION COMPLAINT                 8
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 9 of 59 Page ID #:9



 1   use their Vehicles as advertised. The Defect increases the risk of a crash because, at
 2   any time and without warning, the Affected Vehicles may spontaneously decelerate
 3   or worse, stall, increasing the likelihood of accidents on the road, serious injury,
 4   and death. And, although numerous consumers have specifically complained about
 5   it, Defendant has failed to acknowledge, let alone adequately address, the Defect.
 6         26.    Within months of the first sales of 2016 Acura MDX vehicles, Honda
 7   began receiving complaints from consumers about hesitation on acceleration,
 8   stalling, and sudden shutdowns via its authorized dealers, as well as through safety
 9   complaint reports made to the National Highway Traffic Safety Administration
10   (“NHTSA”). One such complaint, reported on August 3, 2015 states:
11
                  WHILE DRIVING THE MDX SHIFTS IN NEUTRAL
12                AND CANNOT BE SHIFTED OUT OF NEUTRAL.
13                THIS HAS OCCURRED ON THE HIGHWAY
                  MULTIPLE TIMES. THE INFORMATION DISPLAY
14                SHOWS FIRST EMISSIONS PROBLEMS, THEN
15                TRANSMISSION PROBLEM. ACURA HAS A TSB
                  OUT FOR THIS B15-034, BUT WON'T APPLY IT
16                UNTIL THE PROBLEM APPEARS. HAVING YOUR
17                VEHICLE SHIFTING TO NEUTRAL IN A HIGH
                  SPEED    ENVIRONMENT     IS  EXTREMELY
18                DANGEROUS. TSB B15-034 NEEDS TO BE A
19                RECALL BEFORE THEIR MDX SHIFTS INTO
                  NEUTRAL DRIVING ON THE HIGHWAY AND THEY
20                BECOME IMMOBILIZED AND PEOPLE ARE KILLED
21                AS A RESULT.

22   NHTSA ID Number: 10745761.
23         27.    Despite knowledge of the Defect and the dangerous safety risk it
24   posed, Honda failed to disclose information about the Defect, failed to issue a
25   comprehensive and effective recall, fix the Vehicles and instead continued to sell
26   the Vehicles with the Defect.
27         28.    As the result of the Defect, Plaintiff Williams experienced sudden,
28   unintended and rapid deceleration while driving her Acura on two separate
     CLASS ACTION COMPLAINT                 9
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 10 of 59 Page ID #:10



  1   occasions. The first instance happened shortly after she purchased the vehicle in
  2   2018. Ms. Williams was driving on a highway behind a large tractor trailer.
  3   Without Ms. Williams taking any action, her Acura suddenly decelerated when the
  4   car’s sensors detected the presence of the trailer in front of Ms. Williams even
  5   though she was not at risk of colliding with the trailer. The second occasion
  6   happened in approximately July 2019. Ms. Williams was travelling on a highway
  7   and in an exit-only lane. Not wanting to exit, she indicated her plan to merge back
  8   onto the freeway. When she attempted to merge left in front of another car, instead
  9   of accelerating to get ahead of traffic, her vehicle decelerated in anticipation of a
 10   collision. The car coming up behind her was moving too quickly to stop and would
 11   have collided with her had the driver not been able to move into another lane to
 12   avoid impact. Ms. Williams reported the first instance to an Acura dealership who
 13   advised her that there was an issue with faulty driver assist mechanisms but offered
 14   no solution. No repairs were attempted or performed.
 15         29.    Sometime after purchasing her car in November 2018, Plaintiff
 16   Hartzell went on a road trip from Florida to Maryland. While travelling on the
 17   freeway, Ms. Hartzell’s car suddenly and dangerously decelerated from
 18   approximately 70 mph to 20 mph. Ms. Hartzell was not attempting to change lanes
 19   or driving too close to another car. She was unable to accelerate the car above 20
 20   mph even when she stepped on the gas pedal. Assuming that she had run out of gas,
 21   she pulled over to the side of the freeway and had her car towed to a nearby Acura
 22   dealership. The dealership advised her that they tested the car and found no “error
 23   code” and that the car was safe to drive. No repairs were attempted or performed.
 24         30.    Plaintiff Abel has experienced sudden and unintended deceleration
 25   while driving his car on the highway numerous times. The deceleration frequently
 26   has occurred when he is merging onto the highway, or exiting from the highway as
 27   he is merging into or out of a lane. One time, he tried to pass a tanker and once he
 28   got into the passing lane, the car decelerated, creating a dangerous situation. Mr.
      CLASS ACTION COMPLAINT                 10
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 11 of 59 Page ID #:11



  1   Abel wrote to Acura regarding the sudden deceleration, but has not been provided
  2   with any explanations or solutions.
  3         31.      In or around December of 2019, Plaintiff Ciula was driving on the
  4   highway when her vehicle spontaneously decelerated without her stepping on the
  5   brake. It was a frightening experience as she thought the car behind her was going
  6   to rear-end her. In or around February 2020, Ms. Ciula experienced sudden
  7   deceleration while trying to merge into another lane. While merging, she
  8   accelerated (because she could see in the rear-view mirror that there was another
  9   car behind her on the right lane). When she merged onto the right lane, the vehicle
 10   decelerated from 50 miles per hour to approximately 20 miles per hour, which
 11   caused the driver of the car behind her to slam on their brakes in order to avoid a
 12   collision.
 13         32.      Ms. Floyd experienced sudden, unintended deceleration, especially
 14   while the vehicle was travelling downhill, shortly after she purchased her Vehicle.
 15   Ms. Floyd’s Vehicle continues to suffer from spontaneous, unintended deceleration
 16   to this day.
 17                     Honda’s Longstanding Knowledge of the Defect
 18         33.      The United States Code for Motor Vehicle Safety (Title 49, Chapter
 19   301) defines motor vehicle safety as:
 20
            [T]he performance of a motor vehicle or motor vehicle equipment in a
 21         way that protects the public against unreasonable risk of accidents
 22         occurring because of the design, construction, or performance of a motor
            vehicle, and against unreasonable risk of death or injury in an accident,
 23         and includes nonoperational safety of a motor vehicle.
 24   A defect includes “any defect in performance, construction, a component, or
 25   material of a motor vehicle or motor vehicle equipment.” Generally, a safety defect
 26   is defined as a problem that exists in a motor vehicle or item of motor vehicle
 27   equipment that poses a risk to motor vehicle safety, and may exist in a group of
 28   vehicles of the same design or manufacture, or items of equipment of the same type
      CLASS ACTION COMPLAINT                  11
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 12 of 59 Page ID #:12



  1   and manufacture.
  2          34.    The Defect is a safety defect and one about which Honda has long
  3   been aware. On July 8, 2015, Honda issued a document entitled Technical Service
  4   Bulletin (“TSB”) No. PU-15-34 titled “Product Update: Vehicle Shifts into Neutral
  5   and MIL Comes On with DTC P0657” that applied to the 2016 Acura MDX. This
  6   TSB states that “[w]hile driving, the vehicle shifts into Neutral and the transmission
  7   indicator comes on and DTC P0657 (actuator supply voltage circuit/open) is stored.
  8   The driver will not be able to select any other gear until the vehicle is turned off and
  9   restarted.” The TSB recommended “update[ing] the PGM-FI software and TCM
 10   software, clear[ing] any DTCs, and do[ing] the PCM idle learn procedure.”
 11          35.    On September 1, 2015, Honda notified owners and lessees of 2016
 12   Acura MDXs of the foregoing and advised them to make an appointment to have
 13   their vehicles repaired at an authorized Acura dealer free of charge. On information
 14   and belief, the software update failed to repair the Defect, and Defendant continued
 15   to manufacture, distribute, sell and lease the Affected Vehicles without disclosing
 16   this critical safety defect.
 17          36.    Instead, Defendant made a conscious decision to ignore the problem at
 18   the expense of the safety of its customers and the public. In so conducting itself,
 19   despite significant and exclusive knowledge of this material safety defect,
 20   Defendant fraudulently concealed this safety problem, and otherwise prevented
 21   reasonable consumers from discovering this hazard until such time as the Defect
 22   manifests itself to the individual owner or operator through the frightening and
 23   dangerous experience of unexpected and sudden deceleration, often while traveling
 24   at high speeds.
 25          37.    Honda’s notice of and knowledge of this problem is confirmed by
 26   multiple complaints to the NHTSA. The NHTSA regulates the safety of motor
 27   vehicles and related equipment and provides a system for motor vehicle owners to
 28   report complaints relating to safety defects that pose a risk of accidents in vehicles
      CLASS ACTION COMPLAINT                 12
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 13 of 59 Page ID #:13



  1   manufactured or imported in the United States. The safety defect complaints are
  2   entered into the NHTSA consumer complaint automated database, which is
  3   accessible to manufacturers. NHTSA provides these consumer complaints to the
  4   vehicle’s manufacturer, including Honda.
  5         38.     Since 2015, more than 300 complaints have been reported to Honda
  6   through NHTSA concerning the Affected Vehicles. Many of these complaints relate
  7   to the alleged Defect. Consistently, consumers describe a sudden loss of
  8   acceleration or sudden deceleration, engine stalls or shutdowns, or hesitation upon
  9   depressing the gas pedal. A large number of these complaints indicate that the
 10   driver informed Defendant of their problem but Defendant took no action. By way
 11   of example:
 12
         • February 26, 2019 NHTSA ID NUMBER: 11182482
 13        Summary of Complaint: “WHILE CRUISING AT ABOUT 70MPH ON
 14        THE INTERSTATE, I ATTEMPTED TO ACCELERATE AND THE
           VEHICLE RPM WOULD DROP TO ABOUT 1000 RPM AND NOT
 15        ALLOW ME TO CONTROL                THE ACCELERATION.
 16        REGARDLESS OF VARIOUS ATTEMPTS TO ACCELERATE THE
           VEHICLE CONTINUE TO LOSE MPH. AFTER 5-10 SECONDS, I
 17        WAS FINALLY ABLE TO REGAIN CONTROL OF THE VEHICLE.
 18        THIS HAS HAPPEN[ED] ON ABOUT 6 OCCASIONS SINCE I
           PURCHASED THE VEHICLE IN 2015. I'VE ATTEMPTED TO
 19        HAVE THIS ISSUE RESOLVED AT THE DEALERSHIP SERVICE.
 20        ON EACH OCCASION THEY STATED A SOFTWARE FIX
           WOULD CORRECT THE PROBLEM BUT THIS CONTINUES. . . .”
 21
 22      • March 17, 2019 NHTSA ID NUMBER: 11187377
           Summary of Complaint: “AT ACCELERATED SPEED ON THE
 23        INTERSTATE THE CAR STALLS AND RPMS GO UP. THE LAST
 24        TIME IT HAPPENED THE ENGINE LIGHT CAME ON. I PULLED
           OVER AND TURNED IT OFF FOR A FEW MINUTES. WHEN I
 25        TURNED IT BACK ON THE LIGHT WAS OFF AND THE RPMS
 26        WERE NORMAL. I TOOK IT TO THE DEALERSHIP AND THEY
           FOUND NOTHING WRONG. THIS HAS HAPPENED AT LEAST 6
 27        TIMES.”
 28
      CLASS ACTION COMPLAINT               13
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 14 of 59 Page ID #:14



  1      • July 8, 2019 NHTSA ID NUMBER: 11230013
  2        Summary of Complaint: “TWICE NOW UNDER 5400 MILES,
           WHILE DEPRESSING GAS PEDDLE TO PASS ON AN
  3        INTERSTATE AT AROUND 70 MPH, THE CAR TOTALLY LOSES
  4        POWER AND ENGINE LIGHT COMES ON LEAVING US IN A
           VERY UNSAFE POSITION IN THE FAST LANE OF TRAVEL. WE
  5        BARELY AVOIDED COLLISIONS MAKING IT TO THE
  6        SHOULDER. AFTER RESTARTING THE CAR, THE ENGINE
           LIGHT IS OFF AND CAR APPEARS TO OPERATED NORMALLY
  7        AGAIN. ACURA COULD NOT FIND ANY CODES IN CPU AND
  8        TOLD US TO BRING IT BACK IF HAPPENS AGAIN. OPENED A
           TICKET ON ACURA'S WEB SITE - NO REPLY FOR NEARLY A
  9        WEEK NOW.”
 10
         • July 11, 2019 NHTSA ID NUMBER: 11231176
 11
           Summary of Complaint: “I JUST BOUGHT A NEW 2019 RDX ASPEC
 12        LAST FRIDAY, AND IT ONLY HAS ABOUT 500 MILES ON IT. I
           WAS DRIVING HOME TONIGHT AND WENT ABOUT 60MPH TO
 13
           PASS A CAR AND MY CAR COMPLETELY LOST POWER. I
 14        TRIED PRESSING THE ACCELERATOR AND I HAD
           ABSOLUTELY NO RESPONSE. MY CHECK ENGINE LIGHT
 15
           STARTED FLASHING. FORTUNATELY, THERE WAS A POLICE
 16        OFFICER WHO WAS ABLE TO GUIDE ME TO THE SHOULDER.
           I RESTARTED THE CAR AND THE ENGINE LIGHT WAS GONE
 17
           AND I WAS ABLE TO DRIVE OFF. HOWEVER, THE CAR STILL
 18        DOES NOT SEEM TO HAVE A FULL THROTTLE RESPONSE
           AND THE RPM IS STAYING AT ABOUT 3500 IN NORMAL
 19
           MODE. THE AUTO-DISABLE ENGINE FEATURE IS ALSO NOT
 20        WORKING ANYMORE. . . .”
 21
         • September 26, 2019 NHTSA ID NUMBER: 11258285
 22        Summary of Complaint: “WHILE DRIVING AT HIGH SPEED UPON
 23        ACCELERATION AT 70 MPH AUTO WENT DEAD. LOST ALL
           POWER. AFTER EIGHT MINUTES AUTO RESTARTED. . . . ONE
 24        MONTH AGO WHILE TURNING LEFT INTO TRAFFIC AT A
 25        MAJOR INTERSECTION, CAR BRAKES APPLIED AWAITING
           LEFT TURN AGAINST TRAFFIC. WENT TO ACCELERATE, CAR
 26        DASH LIGHTS WENT WILD ALL BEGIN BLING [SIC] RAPIDLY,
 27        DASH WENT BLACK, ABS BRAKES AND BRAKE PEDAL WENT
           TO FLOOR CAR WENT BY ITSELF INTO NEUTRAL. TOOK
 28        OVER 8 MINUTES TO RESTART. . . . THE VEHICLE HAS BEEN
      CLASS ACTION COMPLAINT            14
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 15 of 59 Page ID #:15



  1         IN THE ACURA SHOP MINIMALLY 15 TO 20 TIMES OVER 24
  2         MONTHS TO NO AVAIL.”
  3      • October 31, 2019 NHTSA ID NUMBER: 11277312
  4        Summary of Complaint: “THE CONTACT OWNS A 2020 ACURA
           RDX. WHILE THE CONTACT WAS PASSING A VEHICLE
  5        ACCELERATING AT 45 MPH, THE VEHICLE SUDDENLY LOST
  6        POWER AND THE CHECK ENGINE INDICATOR FLASHED. THE
           VEHICLE WENT INTO LIMP MODE AND SLOWED DOWN TO
  7        ONLY 10 MPH. . . . THE SAME FAILURE OCCURRED
  8        RANDOMLY ON AN EARLIER MODEL VEHICLE. . . .”
  9
         • December 2, 2019 NHTSA ID NUMBER: 11286445
 10        Summary of Complaint: “TRAVELING ON HIGHWAY AT ~65 MPH,
           PRESSED ACCELERATOR TO PASS CAR AND VEHICLE
 11
           WOULD NOT SPEED UP...FELT LIKE THE CAR WAS IN
 12        NEUTRAL. AFTER ABOUT 7 TO 10 SECONDS THE
           TRANSMISSION FINALLY KICKED IN AND THE CAR
 13
           ACCELERATED. IF THIS HAPPENED ON A 2 LANE ROAD THE
 14        LACK OF TRANSMISSION DELIVERING POWER TO WHEELS
           COULD HAVE RESULTED IN A HEAD ON COLLISION. SERVICE
 15
           APT SCHEDULED WITH ACURA DEALERSHIP WHERE
 16        PURCHASED AND WAS TOLD THEY COULD FIND NO 'CODES'
           OR ALERTS IN CARS COMPUTER AND THAT THEY FOUND
 17
           NOTHING WRONG. . . .”
 18
 19      • December 28, 2019 NHTSA ID NUMBER: 11291765
           Summary of Complaint: “WE TURNED ONTO THE ON-RAMP OF
 20        I40 WEST IN ARKANSAS AT EXIT 58 HEADING WEST. I
 21        ACCELERATED TO GET UP TO SPEED TO MERGE ONTO THE
           HIGHWAY. WHEN I REACHED 70MPH THE CAR STOPPED
 22        ACCELERATION AND VERY RAPIDLY SLOWED TO 20MPH IN
 23        FRONT OF MULTIPLE CARS AND SEMI TRUCKS. I WAS
           LUCKY TO HAVE BEEN MISSED BY THE TRAFFIC BEHIND US
 24        AND WAS ABLE TO GET TO THE RIGHT SHOULDER. THE CAR
 25        WOULD NOT ACCELERATE PAST 10-20MPH. WE LIMPED TO
           THE NEXT EXIT AND FOUND A PARKING LOT. I TURNED THE
 26        CAR OFF AND BACK ON AND IT SEEMED TO BE WORKING
 27        CORRECTLY AGAIN. MY ENTIRE FAMILY COULD HAVE
           EASILY BEEN KILLED! DURING THE INCIDENT THE CHECK
 28        ENGINE LIGHT CAME ON AND REMAINED ON UNTIL
      CLASS ACTION COMPLAINT            15
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 16 of 59 Page ID #:16



  1         TURNING THE CAR OFF AND BACK ON.”
  2
         • January 13, 2020 NHTSA ID NUMBER: 11299118
  3        Summary of Complaint: “MY BRAND NEW 2019 ACURA RDX
  4        THAT HAD 9200 MILES ON IT SHUT DOWN ON ME ON THE
           FREEWAY. IT WAS RAINING AND I PULLED OUT TO PASS,
  5        GOING ABOUT 75 MPH, AND IT WENT INTO WHAT I NOW
  6        KNOW IS LIMP MODE AND THE ENGINE LIGHT FLASHED ON
           AND OFF AND THE ENGINE WAS MAKING A DIFFERENT
  7        SOUND THAN NORMAL. I HAD SOMEONE TAILGATING ME,
  8        SO I AM LUCKY IT DIDN’T CAUSE AN ACCIDENT. GOT
           PULLED OVER AND CALLED THE DEALERSHIP AND THEY
  9        SAID IT NEEDED TO COME IN. THEY SPECULATE RAINDROPS
 10        GOT ON THE ENGINE FILTER (FORGET THE NAME) AND THE
           CAR THOUGHT IT WAS MALFUNCTIONING AND SHUT
 11        DOWN. . . . THIS IS A SAFETY ISSUE. I COULD HAVE BEEN ON
 12        A TWO-LANE PASSING AND COULDN’T GET BACK IN WHEN
           IT SHUT DOWN BEFORE AN ONCOMING CAR! SO I CANT
 13        DRIVE IT IN THE RAIN OR PASS NOW? THE DEALERSHIP HAD
 14        ONE OTHER RDX DO THE SAME THING AND IM READING
           SEVERAL ONLINE. I FEEL LIKE ITS RUSSIAN ROULETTE. DO I
 15
           JUST HAVE A LEMON OR IS IT A DESIGN FLAW? IM SCARED!
 16        THE CAR IS STILL AT THE DEALERSHIP, BUT THERE'S
           NOTHING THAT CAN BE DONE BECAUSE EVERYTHING
 17
           CHECKS OUT. THEY DON'T HONESTLY KNOW WHAT TO DO,
 18        SO THE POSSIBILITY OF BEING STRANDED OR MISSING A
           FLIGHT OR BEING INJURED OR KILLED IS NOT OFF THE
 19
           TABLE! THEY KNOW THEY HAVE A PROBLEM BUT NOT
 20        MAKING IT PUBLIC KNOWLEDGE. IT'S A BRAND NEW
           DESIGN SO THERE MUST BE A FLAW.
 21
 22      • January 25, 2020 NHTSA ID NUMBER: 11301812
 23        Summary of Complaint: “WHILE DRIVING MY 2019 ACURA RDX
           I ATTEMPTED TO PASS A SLOWER MOVING VEHICLE.
 24        DURING ACCELERATION MY ENGINE LIGHT STARTED
 25        FLASHING AND SIMULTANEOUSLY THE VEHICLE LOST ALL
           POWER TO THE ENGINE. THIS PREVENTED ME FROM
 26        PASSING AND FORCED ME TO FALL BACK IN BEHIND THE
 27        VEHICLE I WAS PASSING. THIS WAS EXTREMELY
           DANGEROUS AND COULD HAVE HAD CATASTROPHIC
 28        RESULTS IF ANOTHER VEHICLE WAS APPROACHING. . . . ”
      CLASS ACTION COMPLAINT            16
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 17 of 59 Page ID #:17



  1
  2      • January 30, 2020 NHTSA ID NUMBER: 11303032
           Summary of Complaint: “I DRIVE A 2020 ACURA RDX HAVING
  3        1,840 MILES. WHILE DRIVING ON THE HIGHWAY ON TWO
  4        SEPARATE       OCCASIONS     (APPROXIMATELY    SEVERAL
           MONTHS APART), MY CAR HAD SUDDENLY DECELERATED.
  5        MY FOOT WAS NOT ON THE BREAK AT ALL. THE CAR
  6        WOULD NOT ACCELERATE WHEN APPLYING MY FOOT ON
           THE ACCELERATOR. . . . I BROUGHT THE CAR IN TO THE
  7        DEALERSHIP FOR SERVICE. THEY COULD NOT FIND OR
  8        DUPLICATE THE PROBLEM RELATED TO MY EXPERIENCES.”
  9
         • May 3, 2020 NHTSA ID NUMBER: 11323102
 10        Summary of Complaint: “WHILE DRIVING AT APPROX. 75MPH
           ONE RAINY EVENING THE ENGINE LOST POWER, AND
 11
           WOULD NOT MAINTAIN SPEED. AFTER MITIGATING
 12        ONCOMING TRAFFIC FROM BEHIND I WAS ABLE TO GET
           OVER 3 LANES TO THE SHOULDER AND TURN THE VEHICLE
 13
           OFF. AFTER RESTARTING THE IGNITION, THE VEHICLE
 14        RESUMED WITH NORMAL POWER.”
 15         39.   In addition to the NHTSA website, a review of other websites and
 16   forums such as consumeraffairs.com, acurazine.com and carcomplaints.com reveal
 17   additional drivers who have experienced the Defect and were advised by their local
 18   dealerships that there was nothing wrong with the Vehicles.
 19         40.   The foregoing establishes that Defendant knew, or should have known,
 20   that the Affected Vehicles suffered from the Defect at the time they were sold or
 21   leased to Plaintiffs and the Class. They also knew or should have known that the
 22   Defect could cause injury to drivers, passengers and others. Nevertheless, no
 23   warnings or instructions about the Defect are found in Defendant’s owner’s guides
 24   or manuals or on Acura’s website. And notwithstanding Defendant’s wealth of
 25   knowledge concerning the Defect and its clear safety implications, other than a
 26   single notification sent in 2015 to owners of the 2016 Acura MDX which advised
 27   of the need for a software update – which Plaintiffs are informed and believe did
 28   not solve the problem – Defendant failed to take action to notify owners and
      CLASS ACTION COMPLAINT               17
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 18 of 59 Page ID #:18



  1   consumers of the Defect or take adequate steps to resolve it.
  2         41.    In fact, Defendant has made no efforts to make purchasers and lessees
  3   aware of the Defect. Instead, Defendant has and continue to suppress and conceal
  4   the Defect by marketing the Affected Vehicles as safe and reliable. Plaintiffs and
  5   the other Class Members reasonably relied on Defendant’s representations and
  6   warranties regarding the safety and reliability of their Vehicles, including the
  7   representation that the Vehicles contained no known defects at the time of sale. As
  8   a result, consumers continue to purchase and operate their Affected Vehicles and
  9   continue to experience dangerous driving experiences due to the Defect.
 10         42.    Information regarding the Defect was, and is, material to a reasonable
 11   consumer in making a decision to purchase or use such a Vehicle. Plaintiffs and
 12   Class Members were denied this information. Plaintiffs would not have purchased
 13   the Vehicles or, in the alternative, would have paid much less to purchase their
 14   Vehicles had they known of the safety hazard posed by the Defect.
 15                     The Statutes of Limitations Have Been Tolled
 16         43.    Defendant is estopped from asserting the defense of statute of
 17   limitations as to any of the claims asserted herein because (a) Defendant’s actions
 18   of affirmative fraud, deception, or concealment (intentional or unintentional) of
 19   material facts caused Plaintiffs and the Class to relax their vigilance or deviate from
 20   inquiry; (b) Plaintiffs and the Class were unaware of the Defect; and (c) Plaintiffs
 21   and the Class were unable to undertake any action to accomplish the benefits sought
 22   herein given, as a results of Defendant’s deception and the latent nature of the
 23   Defect.
 24         44.    Defendant’s intentional delay and withholding of information
 25   regarding the Defect from Plaintiffs and the Class, have caused any exclusive or
 26   limited remedies available to fail of their essential purposes to the extent that they
 27   prevented Plaintiffs and Class Members from making claims during the limitations
 28   period.
      CLASS ACTION COMPLAINT                 18
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 19 of 59 Page ID #:19



  1                                CLASS ALLEGATIONS
  2         45.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs
  3   seek certification of a National Class defined as follows:
  4
                   All purchasers or lessees of 2016-2020 Acura MDX or a
  5                2019-2020 Acura RDX.
  6   and certification of the following Sub-Classes:
  7                California Sub-Class: All purchasers or lessees of a 2016-
  8                2020 Acura MDX or a 2019-2020 Acura RDX who reside
                   in or purchased or leased their Affected Vehicles in the
  9                State of California.
 10
                   Colorado Sub-Class: All purchasers or lessees of a 2016-
 11
                   2020 Acura MDX or a 2019-2020 Acura RDX who reside
 12                in or purchased or leased their Affected Vehicles in the
                   State of Colorado.
 13
 14                Maryland Sub-Class: All purchasers or lessees of a 2016-
                   2020 Acura MDX or a 2019-2020 Acura RDX who reside
 15
                   in or purchased or leased their Affected Vehicles in the
 16                State of Maryland.
 17
                   Wisconsin Sub-Class: All purchasers or lessees of a 2016-
 18                2020 Acura MDX or a 2019-2020 Acura RDX who reside
                   in or purchased or leased their Affected Vehicles in the
 19
                   State of Wisconsin.
 20
 21         46.    This action has been brought and may properly be maintained and
 22   certified as a Class action because:
 23
            (a)    Numerosity: Although the exact number of Class Members currently is
 24                uncertain, the Class consists of a sufficiently large group of individuals
 25                such that it is impractical to join all members of the Class before the
                   Court as individual plaintiffs. Plaintiffs are informed and believe that
 26                the identity of Class Members is readily ascertainable from various
 27                sources including the examination of Honda’s records and/or via
                   notice by publication;
 28
      CLASS ACTION COMPLAINT                 19
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 20 of 59 Page ID #:20



  1         (b)   Commonality: The questions of law or fact common to the Class are
  2               substantially similar and predominate over those questions affecting
                  only specific members of the Class. The predominating common
  3               questions included, without limitation:
  4
                     i. Whether the Affected Vehicles suffer from the Defect;
  5
  6                 ii. Whether the Defect constitutes an unreasonable safety risk;
  7                 iii. Whether Defendant knew or should have known of the Defect;
  8
                    iv. Whether Defendant knowingly failed to disclose and warn U.S.
  9                     consumers of the Defect;
 10
                     v. Whether Defendant had a duty to disclose the Defect to U.S.
 11                     consumers;
 12
                    vi. Whether the Affected Vehicles have suffered diminution of
 13                     value as a result of the Defect;
 14
                   vii. Whether Defendant’s marketing of the Affected Vehicles was
 15                     likely to deceive or mislead consumers;
 16
                   viii. Whether a reasonable consumer likely would be misled by
 17                      Defendant’s conduct;
 18
                    ix. Whether Defendant engaged in unfair, deceptive, unlawful
 19                     and/or fraudulent acts or practices by failing to disclose the
 20                     Defect and/or misrepresenting the safety of the Affected
                        Vehicles;
 21
 22                  x. Whether Defendant’s conduct as alleged herein breached
                        applicable warranties.
 23
 24         (c)   The Class is united by a community of interest in obtaining appropriate
                  equitable relief including injunctive relief, recall of the Affected
 25
                  Vehicles, restitution, damages, and other available relief designed to
 26               redress the wrongful conduct of Defendant;
 27
            (d)   Typicality: Plaintiffs are members of the Class, and their claims are
 28               typical of the Class. Plaintiffs and the Class Members are or were
      CLASS ACTION COMPLAINT               20
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 21 of 59 Page ID #:21



  1                owners or lessors of the Affected Vehicles and have been damaged by
  2                Defendant’s conduct as alleged herein;
  3         (e)    Adequate Representation: Named Plaintiffs will fairly and adequately
  4                represent the claims of the Class, and protect the interests of the Class
                   without exercising personal interest or otherwise acting in a manner
  5                inconsistent with the best interests of the Class generally. Named
  6                Plaintiffs have retained attorneys experienced in the litigation of Class
                   and representative claims and in the area of consumer protection
  7                litigation who have agreed to and will responsibly and vigorously
  8                advocate on behalf of the Class as a whole;
  9         (f)    Superiority and Predominance: The Class action procedure is superior
 10                to other methods of adjudication, and specifically designed to result in
                   the fair, uniform and efficient adjudication of the claims presented by
 11                this complaint. This Class action will facilitate judicial economy and
 12                preclude the undue financial, administrative and procedural burdens
                   which would necessarily result from a multiplicity of individual
 13                actions. Without Class certification, the prosecution of separate
 14                consumer actions by individual members of the Class would be
                   impracticable and financially difficult, and create a risk of repetitive,
 15                inconsistent and varying adjudications. This would have the effect of
 16                establishing incompatible standards of conduct for Defendant,
                   discouraging the prosecution of meritorious but small claims, and/or
 17                result in adjudications which would be dispositive of the interests of
 18                other Class Members not parties to the adjudication, or otherwise
                   substantially impair the ability of Class Members to protect their rights
 19                and interests.
 20
 21                             FIRST CAUSE OF ACTION
                                  (Fraud and Concealment)
 22                           (On behalf of the Nationwide Class)
 23         47.    Plaintiffs reallege and incorporate by reference all preceding
 24   allegations as though fully set forth herein.
 25         48.    Plaintiffs brings this cause of action against Defendant on behalf of
 26   themselves and the Nationwide Class.
 27         49.    In marketing, advertising, and selling the Affected Vehicles, and in
 28   otherwise warranting the quality and safety of said Vehicles, Defendant
      CLASS ACTION COMPLAINT                 21
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 22 of 59 Page ID #:22



  1   affirmatively misrepresented that the Affected Vehicles were safe and free from
  2   defects, and omitted to disclose the Defect. Defendant’s affirmative representations
  3   regarding the quality and safety of said Vehicles created a duty for Defendant to
  4   disclose the information they had regarding the safety Defect.
  5         50.     Defendant’s failure to disclose the Defect was material. In particular,
  6   Defendant’s omission concerned material safety facts that were essential to
  7   Plaintiffs and Class Members’ decisions whether to purchase the Affected Vehicles.
  8         51.     Defendant was under an affirmative and positive duty to disclose the
  9   Defect because of the relationship between the parties, the presence of the Defect in
 10   the Affected Vehicles, which constitutes a material safety defect, Defendant’s
 11   superior knowledge of their Vehicles, Defendant’s incomplete and misleading
 12   disclosures about the quality, merchantability and safety of the Affected Vehicles,
 13   and the inequality of bargaining power and knowledge between Defendant on the
 14   one hand and Plaintiff and Class Members, on the other.
 15         52.     By and through such omissions, Defendants intended to induce
 16   Plaintiffs and Class Members to detrimentally rely on the material safety omissions.
 17         53.     The fact and nature of the Defect was peculiarly within Defendant’s
 18   knowledge; could not have been known to Plaintiffs; and was material to Plaintiffs,
 19   the Class and reasonable consumers such that Plaintiffs and the Class were justified
 20   in assuming its nonexistence in making the decision to purchase or lease and to
 21   continue to operate the Affected Vehicles. Under both express and implied
 22   warranties, Defendant owed a duty to Plaintiffs and Class Members to inform them
 23   of the nature of the defect and Defendant’s responsibility for it.
 24         54.     Defendant has, and continues to, conceal the Defect and Defendant’s
 25   responsibility for it from vehicle owners, dealers and prospective vehicle
 26   purchasers.
 27         55.     When Defendant learned that any of their previous representations
 28   regarding the safety of the Affected Vehicles were false, they had a duty to correct
      CLASS ACTION COMPLAINT                 22
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 23 of 59 Page ID #:23



  1   those representations and disclose their knowledge of the Defect.
  2         56.    Plaintiffs and the Class detrimentally relied upon Defendant’s
  3   affirmative misrepresentations regarding the quality, merchantability and safety of
  4   the Affected Vehicles in making the decision to purchase or lease, and to continue
  5   to operate the Affected Vehicles.
  6         57.    Plaintiffs and the Class reasonably and justifiably relied upon
  7   Defendant’s omissions.
  8         58.    Defendant’s fraudulent concealment caused or proximately caused
  9   damages to Plaintiffs and Class Members.
 10         59.    Defendant’s fraudulent concealment also operates to equitably toll the
 11   limitations period applicable to all causes of action asserted by Plaintiff and Class
 12   Members herein. This is especially true since the Defect is a material safety issue.
 13         60.    Defendant’s fraud was intentional, reckless, in conscious disregard of
 14   the rights of Plaintiffs and the Class, and designed to maximize Defendant’s profits
 15   even though Defendant knew that it would cause damages to Plaintiffs and Class
 16   Members, justifying an award of punitive damages.
 17         61.    Plaintiffs and the Class are entitled to compensatory and other
 18   damages including punitive and exemplary damages, equitable relief, costs and
 19   expenses, fees, and other relief which the court concludes, in exercise of its
 20   jurisdiction, is appropriate.
 21                           SECOND CAUSE OF ACTION
 22           (Breach of Express Warranty – Magnusson-Moss Warranty Act,
                                 15 U.S.C. § 2301 et seq.)
 23                         (On behalf of the Nationwide Class)
 24         62.    Plaintiffs reallege and incorporate by reference all preceding
 25   allegations as though fully set forth herein.
 26         63.    Plaintiffs brings this cause of action against Defendant on behalf of
 27   themselves and the Nationwide Class.
 28         64.    The Affected Vehicles are a “consumer product” within the meaning
      CLASS ACTION COMPLAINT                 23
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 24 of 59 Page ID #:24



  1   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
  2         65.    Plaintiff and Class Members are “consumers” within the meaning of
  3   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
  4         66.    Defendant is a “supplier” and “warrantor” within the meaning of the
  5   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
  6         67.    Defendant’s express warranty is a “written warranty” within the
  7   meaning of 15 U.S.C. § 2301(6).
  8         68.    Defendant provides a 4-year, 50,000-mile New Vehicle Limited
  9   Warranty, and a 6-year, 70,000-mile Powertrain Limited Warranty. Defendant
 10   breached the express warranties by selling and leasing the Affected Vehicles with
 11   the Defect, requiring repair or replacement within the warranty period, and refusing
 12   to honor the express warranties by repairing or replacing, free of charge, the
 13   components that contribute to the Defect.
 14         69.    Defendant’s breach of the express warranties has deprived Plaintiffs
 15   and Class Members of the benefit of their bargain by failing to provide safe, reliable
 16   vehicles.
 17         70.    Defendant’s refusal to provide an adequate repair or replacement of the
 18   Vehicles violates 15 U.S.C. § 2304.
 19         71.    Defendant has been afforded a reasonable opportunity to cure its
 20   breach but has failed to do so.
 21         72.    Plaintiffs and Class Members have suffered damages directly and
 22   proximately caused by Defendant’s breach of the express warranties and are
 23   entitled to recover damages including actual damages, consequential damages,
 24   specific performance, diminution in value, costs, attorneys’ fees, and/or other relief
 25   as appropriate.
 26   \\\
 27   \\\
 28   \\\
      CLASS ACTION COMPLAINT                24
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 25 of 59 Page ID #:25



  1                            THIRD CAUSE OF ACTION
  2           (Breach of Implied Warranty – Magnusson-Moss Warranty Act,
                                 15 U.S.C. § 2301 et seq.)
  3                        (On behalf of the Nationwide Class)
  4         73.    Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         74.    Plaintiffs brings this cause of action against Defendant on behalf of
  7   themselves and the Nationwide Class.
  8         75.    The Affected Vehicles are a “consumer product” within the meaning
  9   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
 10         76.    Plaintiff and Class Members are “consumers” within the meaning of
 11   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
 12         77.    Defendant is a “supplier” and “warrantor” within the meaning of the
 13   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
 14         78.    Defendant provided Plaintiffs and Class Members with an implied
 15   warranty that the Affected Vehicles are merchantable, pass without objection in the
 16   trade, are fit for the ordinary purposes for which they were sold, are adequately
 17   labeled, and conform to the promises and affirmations on the label.
 18         79.    The Affected Vehicles are not merchantable because they are not fit
 19   for their ordinary purpose of providing reasonably reliable and safe transportation
 20   because the Vehicles suffered from a latent Defect at the time of sale and/or lease.
 21   The Vehicles are thereafter not fit for their particular purpose of providing safe and
 22   reliable transportation. The Vehicles would not pass without objection in the trade,
 23   are not adequately labeled and do not comport the promises and affirmations on the
 24   label because the Vehicles, when driven under reasonable and ordinary conditions,
 25   spontaneously decelerate, shift into neutral, go into limp mode or stall.
 26         80.    Defendant’s breach of implied warranties has deprived Plaintiffs and
 27   Class Members of the benefit of their bargain by failing to provide them with
 28   Vehicles that is reliable and safe to drive.
      CLASS ACTION COMPLAINT                 25
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 26 of 59 Page ID #:26



  1         81.    Defendant knew, or was reckless in not knowing, that its statements
  2   about the safety and reliability of the Affected Vehicles were false, of the material
  3   omissions concerning the standard, quality or grade of the Affected Vehicles and
  4   the presence of the Defect and associated safety risk.
  5         82.    Defendant has been afforded a reasonable opportunity to cure their
  6   breach, but have failed to do so.
  7         83.    As a direct and proximate cause of Defendant’s breach of implied
  8   warranties, Plaintiffs and Class Members sustained and incurred damages and other
  9   losses in an amount to be determined at trial.
 10         84.    Plaintiffs and Class Members have suffered damages directly and
 11   proximately caused by Defendant’s breach of the implied warranties and are
 12   entitled to recover damages including actual damages, consequential damages,
 13   specific performance, diminution in value, costs, attorneys’ fees, and/or other relief
 14   as appropriate.
 15                            FOURTH CAUSE OF ACTION
                             (Unjust Enrichment and Restitution)
 16                           (On behalf of the Nationwide Class)
 17         85.    Plaintiffs reallege and incorporate by reference all preceding
 18   allegations as though fully set forth herein.
 19         86.    Plaintiffs brings this cause of action against Defendant on behalf of
 20   themselves and the Nationwide Class.
 21         87.    Defendant has been unjustly enriched by, among other things, receipt
 22   of the difference in value between the amount paid for the Affected Vehicles and
 23   their actual fair market value and by receipt of money for parts and repairs.
 24         88.    Because of this unjust enrichment, Defendant should be disgorged of
 25   amounts wrongfully retained and/or required to make restitution to Plaintiffs and
 26   Class Members of benefits received, retained or appropriated.
 27         89.    Defendant has and continues to retain, hold and use money to which
 28   Plaintiffs are lawfully entitled, which but for Defendant’s violation of law and
      CLASS ACTION COMPLAINT                 26
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 27 of 59 Page ID #:27



  1   equity, would have been retained by or delivered to and used for the benefit of
  2   Plaintiffs and the Class.
  3         90.     Plaintiffs and the Class seek restitution under the principles of quasi-
  4   contract and/or equity. Plaintiffs further seek imposition of a constructive trust over,
  5   and restitution through disgorgement of, Defendant’s unlawful, unjust, and ill-
  6   gotten gains, so that they may be allocated and distributed equitably by the Court
  7   for the benefit of Plaintiffs and Class Members.
  8                               FIFTH CAUSE OF ACTION
  9               (Violation of the California Consumers Legal Remedies Act,
                                  Cal. Civ. Code § 1750, et seq.)
 10                            (On behalf of the Nationwide Class)
 11         91.     Plaintiffs reallege and incorporate by reference all preceding
 12   allegations as though fully set forth herein.
 13         92.     Plaintiffs brings this cause of action against Defendant on behalf of
 14   themselves and on behalf of the Nationwide Class.
 15         93.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq.
 16   (“CLRA”) is a comprehensive statutory scheme that prohibits deceptive practices in
 17   connection with the conduct of businesses providing goods, property or services to
 18   consumers primarily for personal, family, or household use.
 19         94.     Defendant is a “person” as defined by California Civil Code § 1761(c).
 20         95.     Plaintiffs and members of the Class are “consumers” within the
 21   meaning of California Civil Code § 1761(d) who purchased the Affected Vehicles
 22   primarily for personal, family or household use.
 23         96.     Plaintiffs have standing to pursue this claim as they have suffered
 24   injury in fact and has lost money as a result of Defendant’s actions. Defendant has
 25   violated the CLRA by engaging in unlawful, unfair and deceptive practices as
 26   defined in Civil Code § 1770 with respect to the products and services provided to
 27   Plaintiffs and the National Class, including but not limited to the following:
 28                 (a)   Representing that goods or services have sponsorship, approval,
      CLASS ACTION COMPLAINT                 27
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 28 of 59 Page ID #:28



  1                         characteristics, ingredients, uses, benefits, or quantities that they
  2                         do not have Civil Code §1770(a)(5);
  3                (b)      Representing that goods or services are of a particular standard,
  4                         quality or trade when they are of another Civil Code
  5                         §1770(a)(7);
  6                (c)      Advertising goods or services with intent not to sell them as
  7                         advertised Civil Code §1770(a)(9); and
  8                (d)      Representing that the subject of a transaction has been supplied
  9                         in accordance with a previous representation when it has not.
 10                         Civil Code §1770(a)(16).
 11         97.    Plaintiffs, individually and on behalf of the Nationwide Class, seek an
 12   order enjoining the acts and practices described above, attorneys’ fees, and costs
 13   under the CLRA.
 14         98.    Plaintiffs Abel, Ciula, Floyd, Hartzell and Williams gave notice in
 15   accordance with Cal. Civil Code section 1782 on June 1, 2020, via certified mail,
 16   return receipt requested, to Defendant. A copy of this notice is attached hereto as
 17   Exhibit A. If Defendant has not remedied the problem after 30 days have passed,
 18   Plaintiffs will amend this complaint to seek damages under the CLRA.
 19                                SIXTH CAUSE OF ACTION
                         (Violation of California Unfair Competition Law,
 20
                              Cal. Bus. & Prof. Code § 17200, et seq.)
 21                             (On behalf of the Nationwide Class)
 22         99.    Plaintiffs reallege and incorporate by reference all preceding
 23   allegations as though fully set forth herein.
 24         100. Plaintiffs brings this cause of action against Defendant on behalf of
 25   themselves, and the Nationwide Class.
 26         101. California Business & Professions Code § 17200 et seq. (“UCL”)
 27   precludes unfair competition, i.e., the employment of any unlawful, unfair or
 28   fraudulent business acts or practices. This prohibition extends to any act, omission
      CLASS ACTION COMPLAINT                   28
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 29 of 59 Page ID #:29



  1   or conduct or pattern of activity engaged in within California which affects the
  2   rights of consumers within the State of California and elsewhere.
  3         102. Defendant has violated Cal. Bus. & Prof. Code §§ 17200 et seq. by
  4   engaging in unlawful, unfair, or fraudulent business acts and practices and unfair,
  5   deceptive, untrue, or misleading advertising that constitute acts of "unfair
  6   competition" as defined in Cal. Bus. & Prof. Code § 17200 with respect to the
  7   products provided to the Plaintiffs and the Class, including but not limited to the
  8   following:
  9                (a)   Engaging in deceptive acts and practices that meet the
 10                      requirements to state a claim under the “fraudulent” prong of the
 11                      UCL because Defendant’s conduct constitutes a cause of action
 12                      for fraudulent omission and fraudulent concealment. Here,
 13                      Defendant knew about the Defect and its safety implications yet
 14                      failed to remedy the Defect or disclose the Defect to consumers.
 15                      In addition, Defendant actively and knowingly concealed it by
 16                      continuing to manufacture and distribute the cars with the
 17                      Defect and advertising the Affected Vehicles as safe and
 18                      reliable. The undisclosed and concealed facts regarding the
 19                      Defect are material because the Defect poses a significant safety
 20                      hazard that Defendant was under an affirmative obligation to
 21                      disclose.
 22                (b)   Engaging in deceptive acts and practices that meet the
 23                      requirements to state a claim under the “unfair” prong of the
 24                      UCL because Defendant failed to disclose the Defect to
 25                      Plaintiffs and the Class. In marketing and selling the Affected
 26                      Vehicles, and in otherwise causing the Affected Vehicles to be
 27                      placed into and maintained in the stream of commerce for use by
 28                      consumers in the United States without disclosing the Defect
      CLASS ACTION COMPLAINT                29
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 30 of 59 Page ID #:30



  1                       and the serious safety hazard the Vehicles pose as a result of the
  2                       Defect, and in continuing to conceal critical safety information
  3                       regarding the dangers associated with the use of the Affected
  4                       Vehicles, Defendant made available for consumer use a
  5                       dangerous and patently unsafe product which is not useable for
  6                       its intended purpose. These unfair acts and practices were
  7                       immoral unethical, oppressive, unscrupulous, unconscionable,
  8                       and/or substantially injurious to Plaintiffs and Class Members.
  9                (c)    Engaging in deceptive acts and practices that meet the
 10                       requirements to state a claim under the “unlawful” prong of the
 11                       UCL by, among other things, violating Cal. Civ. Code §§ 1750,
 12                       et seq., the Magnuson-Moss Warranty Act, and the Song-
 13                       Beverly Consumer Warranty Act.
 14         103. Defendant has engaged in, and continues to engage in unfair, unlawful,
 15   and deceptive trade practices as outlined herein.
 16         104. As a direct and proximate result of Defendant’s unfair and unlawful
 17   practices and acts, Plaintiffs and Class Members were injured and lost money or
 18   property, including but not limited to the purchase of the Affected Vehicles, or the
 19   diminished value of the Affected Vehicles.
 20         105. Plaintiffs and Class Members seek relief under Cal. Bus. & Prof. Code
 21   §§ 17200 et seq., including, but not limited to, restitution to Plaintiffs and Class
 22   Members of money or property that Defendant may have acquired by means of
 23   their deceptive, unlawful, and unfair business practices, restitutionary disgorgement
 24   of all profits accruing to Defendant because of their unlawful and unfair business
 25   practices, declaratory relief, attorney's fees and costs (pursuant to Cal. Code Civil
 26   Proc. §1021.5), and injunctive or other equitable relief.
 27   \\\
 28   \\\
      CLASS ACTION COMPLAINT                 30
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 31 of 59 Page ID #:31



  1                             SEVENTH CAUSE OF ACTION
  2                      (Violation of California False Advertising Law,
                             Cal. Bus. & Prof. Code § 17500, et seq.)
  3                            (On behalf of the Nationwide Class)
  4         106. Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         107. Plaintiffs brings this cause of action against Defendant on behalf of
  7   themselves, the Nationwide Class.
  8         108. Defendant, Plaintiffs and the Class Members are “persons” within the
  9   meaning of Cal. Bus. & Prof. Code § 17506.
 10         109. The California False Advertising Law (“California FAL”) prohibits
 11   false advertising. Cal. Bus. & Prof. Code § 17500.
 12         110. In the course of its business, Honda, through its agents, employees
 13   and/or subsidiaries, violated the California FAL by knowingly and intentionally
 14   misrepresenting, omitting, concealing, and/or failing to disclose material facts
 15   regarding the reliability, safety and performance of the Affected Vehicles as
 16   detailed herein.
 17         111. Specifically, by misrepresenting the Affected Vehicles as safe and/or
 18   free from defects and by failing to disclose and actively concealing the dangers and
 19   risk posed by the Affected Vehicles and/or the Defect, Defendant engaged in untrue
 20   and misleading advertising prohibited by California Bus. & Prof. Code § 17500.
 21         112. Defendant made or caused to be made and disseminated advertising,
 22   marketing and other publications containing numerous statements that were untrue
 23   or misleading, and which were known, or which by the exercise of reasonable care
 24   should have been known to the Defendant, to be untrue and misleading to
 25   consumers.
 26         113. Defendant’s unfair or deceptive acts or practices, including their
 27   misrepresentations, concealments, and suppressions of material facts, had a
 28   tendency or capacity to mislead and create a false impression in consumers, and
      CLASS ACTION COMPLAINT                 31
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 32 of 59 Page ID #:32



  1   were likely to and did in fact deceive reasonable consumers, including Plaintiffs
  2   and the Class Members, about the true safety and reliability of the Affected
  3   Vehicles.
  4         114. Defendant’s concealment of the Defect was material to Plaintiffs and
  5   the Class Members, as Defendant intended. Defendant had an ongoing duty to
  6   consumers to refrain from unfair or deceptive practices under the California FAL in
  7   the course of its business, including a duty to disclose all material facts concerning
  8   the Defect. Had they known the truth, Plaintiffs and the Class Members would not
  9   have purchased or leased the Affected Vehicles, or would have paid significantly
 10   less for them.
 11         115. Plaintiffs and the Class Members have suffered ascertainable losses
 12   and damages as a direct and proximate result of Defendant’s concealment,
 13   misrepresentation and/or failure to disclose material information.
 14         116. Defendant’s violations present a continuing risk to Plaintiffs, Class
 15   Members and the general public.
 16         117. Plaintiffs and Class Members seek restitution to Plaintiffs and Class
 17   Members of money or property that Defendant may have acquired by means of
 18   their false advertising, including restitutionary disgorgement, injunctive or other
 19   equitable relief and any other just and proper relief available under the false
 20   advertising provisions of the California FAL.
 21
                               EIGHTH CAUSE OF ACTION
 22
                                (Breach of Express Warranty)
 23                         (On behalf of the California Sub-Class)
 24         118. Plaintiffs reallege and incorporate by reference all preceding
 25   allegations as though fully set forth herein.
 26         119. Plaintiffs brings this cause of action against Defendant on behalf of
 27   themselves and the Nationwide Class.
 28         120. Defendant provided a New Vehicle Limited Warranty that covers the
      CLASS ACTION COMPLAINT                 32
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 33 of 59 Page ID #:33



  1   Affected Vehicles for 4 years or 50,000 miles and a Powertrain Limited Warranty
  2   for 6 years or 70,000 miles that covered the Defect to Plaintiffs and all members of
  3   the Class.
  4         121. At the time of purchase and delivery, and within an applicable
  5   warranty period, Plaintiffs’ and Class Members’ Affected Vehicles suffered from
  6   an inherent Defect. The Defect was present from the date it left the manufacturer
  7   and existed each time the Affected Vehicles were driven—although the dangerous
  8   manifestation of the Defect remained latent and hidden until Class Members were
  9   confronted with an unexpected deceleration of speed or shut down of their Vehicle.
 10   The Defect is still present in all Affected Vehicles.
 11         122. Defendant was aware of the Defect before and at the time it
 12   commenced to sell the Affected Vehicles to consumers, including Class Members,
 13   and the Defect complained of herein occurred within the original warranty period.
 14         123. Plaintiffs and Class Members have suffered damages directly and
 15   proximately caused by Defendant’s breach of the express warranties and are
 16   entitled to recover damages including actual damages, consequential damages,
 17   specific performance, diminution in value, costs, attorneys’ fees, and/or other relief
 18   as appropriate.
 19                             NINTH CAUSE OF ACTION
                                (Breach of Implied Warranty,
 20
                         California Civil Code §§ 1791.1, 1792 et seq.)
 21                        (On behalf of the California Sub-Class)
 22         124. Plaintiffs reallege and incorporate by reference all preceding
 23   allegations as though fully set forth herein.
 24         125. Plaintiffs brings this cause of action against Defendant on behalf of
 25   themselves, and the California Sub-Class.
 26         126. Under the Song-Beverly Consumer Warranty Act, California Civil
 27   Code §§ 1791.1., 1792 et seq., there exists an implied warranty that the Affected
 28   Vehicles, including their parts and components, are merchantable, pass without
      CLASS ACTION COMPLAINT                 33
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 34 of 59 Page ID #:34



  1   objection in the trade, are fit for the ordinary purposes for which they were sold, are
  2   adequately labeled, and conform to the promises and affirmations on the label.
  3         127. Defendant breached these implied warranties in failing to market and
  4   sell a product which was fit for its intended use as a fit, merchantable, and
  5   otherwise reasonably safe to use as represented by Defendant’s marketing,
  6   advertising and placing the Affected Vehicles in the stream of commerce for sale to
  7   consumers.
  8         128. The Defect, which causes the Affected Vehicles to spontaneously and
  9   abruptly decelerate, stall, go into limp mode, shift into neutral or stall, often while
 10   the car is moving at high speeds, renders the Affected Vehicles unsafe for their
 11   intended and expected purposes.
 12         129. The implied warranty was material to Plaintiffs and the Class, who
 13   relied upon the reputation of Defendant and its cars, and its marketing and other
 14   representations regarding the safety of its vehicles to purchase and continue to drive
 15   Affected Vehicles. Defendant knew or was reckless in not knowing that their
 16   statements about the safety and reliability of the Affected Vehicles were false, of
 17   the material omissions concerning the standard, quality or grade of the Affected
 18   Vehicles and the presence of the Defect and associated safety risk.
 19         130. Defendant has been afforded a reasonable opportunity to cure their
 20   breach, but have failed to do so.
 21         131. Had consumers been advised of the Defect and the compromised
 22   safety of the Affected Vehicles, Plaintiffs and the Class would not have purchased
 23   the Vehicles or would have paid less for them.
 24         132. Plaintiffs and Class Members have suffered damages directly and
 25   proximately caused by Defendant’s breach of the implied warranties and are
 26   entitled to recover damages including actual damages, consequential damages,
 27   specific performance, diminution in value, costs, attorneys’ fees, and/or other relief
 28   as appropriate.
      CLASS ACTION COMPLAINT                 34
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 35 of 59 Page ID #:35



  1                             TENTH CAUSE OF ACTION
  2                              (Breach of Express Warranty,
                           Colo. Rev. Stat. §§ 4-2-313 and 4-2.5-210)
  3                         (On behalf of the Colorado Sub-Class)
  4         133. Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         134. Plaintiff Ciula brings this cause of action against Defendant on behalf
  7    of herself and the Colorado Sub-Class.
  8         135. Defendant is and was at all relevant times a “merchant” with respect to
  9    motor vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and a
 10    “seller” of motor vehicles under § 4-2-103(1)(d).
 11         136. With respect to leases, Defendant is and was at all relevant times a
 12    “lessor” of motor vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).
 13         137. All Colorado Sub-Class members who purchased Affected Vehicles
 14    are “buyers” within the meaning of Colo. Rev. Stat. § 4-2-103(1)(a).
 15         138. All Colorado Sub-Class members who leased Affected Vehicles in
 16    Colorado are “lessees” within the meaning of Colo. Rev. Stat. § 4-2.5-103(1)(p).
 17         139. The Affected Vehicles are and were at all relevant times “goods”
 18    within the meaning of Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).
 19         140. In connection with the purchase or lease of the Affected Vehicles,
 20    Defendant provided Plaintiff Ciula and the Colorado Sub-Class members with
 21    written express warranties covering the repair or replacement of components that
 22    are defective in materials or workmanship.
 23         141. Defendant’s warranties formed the basis of the bargain that was
 24    reached when Plaintiff Ciula and Colorado Sub-Class members unknowingly
 25    purchased or leased Affected Vehicles that came equipped with the Defect.
 26         142.    Defendant’s warranties formed the basis of the bargain that was
 27    reached when the Plaintiff Ciula and Colorado Sub-Class members unknowingly
 28    purchased or leased the Affected Vehicles that came equipped with the Defect.
      CLASS ACTION COMPLAINT                 35
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 36 of 59 Page ID #:36



  1          143. However, Defendant knew or should have known that the warranties
  2    were false and/or misleading. Specifically, Defendant was aware of the Defect in
  3    the Affected Vehicles, which made the Vehicles inherently defective and
  4    dangerous at the time that they were sold and leased to the Plaintiff Ciula and
  5    Colorado Sub-Class members.
  6          144. Plaintiff Ciula and Colorado Sub-Class members reasonably relied on
  7    Defendant’s express warranties when purchasing or leasing their Affected
  8    Vehicles.
  9          145. Defendant knowingly breached its express warranties to repair defects
 10    in materials and workmanship by failing to repair the Defect in the Affected
 11    Vehicles. Honda also breached its express warranties by providing a product
 12    containing defects that were never disclosed to Plaintiff Ciula and the Colorado
 13    Sub-Class members.
 14          146. Plaintiff Ciula and the Colorado Sub-Class members have provided
 15    Honda with reasonable notice and opportunity to cure the breaches of its express
 16    warranties by way of the numerous NHTSA complaints filed against it.
 17    Additionally, a notice letter was sent on behalf of Plaintiff Ciula and the Colorado
 18    Sub-Class members to Honda on June 1, 2020.
 19          147. Alternatively, any opportunity to cure the breach is unnecessary and
 20    futile.
 21          148.   As a direct and proximate result of Honda’s breach of its express
 22    warranties, Plaintiff Ciula and Colorado Sub-Class members have been damaged
 23    in an amount to be proven at trial.
 24    \\\
 25    \\\
 26    \\\
 27    \\\
 28    \\\
      CLASS ACTION COMPLAINT                 36
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 37 of 59 Page ID #:37



  1                         ELEVENTH CAUSE OF ACTION
  2                   (Breach of Implied Warranty of Merchantability,
                          Colo. Rev. Stat. §§ 4-2-314 and 4-2.5-212)
  3                        (On behalf of the Colorado Sub-Class)
  4         149. Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         150. Plaintiff Ciula brings this cause of action against Defendant on behalf
  7   of herself and the Colorado Sub-Class.
  8         151. A warranty that the Affected Vehicles were in merchantable condition
  9   and fit for the ordinary purpose for which such goods are used is implied by law
 10   pursuant to Colo. Rev. Stat. §§ 4-2-314 and 4-2.5-212.
 11         152. The Affected Vehicles did not comply with the implied warranty of
 12   merchantability because, at the time of sale and at all times thereafter, they were
 13   defective and not in merchantable condition, would not pass without objection in
 14   the trade, and were not fit for the ordinary purpose for which vehicles were used.
 15   Specifically, the Affected Vehicles suffer from the Defect, which may cause sudden
 16   events of deceleration, stalling, going into limp mode, shifting in neutral or shutting
 17   down, rendering the Affected Vehicles inherently defective and dangerous.
 18         153. Honda is and was at all relevant times a “merchant” with respect to
 19   motor vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and a
 20   “seller” of motor vehicles under § 4-2-103(1)(d).
 21         154.    With respect to leases, Honda is and was at all relevant times a
 22   “lessor” of motor vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).
 23         155. All Colorado Sub-Class members who purchased the Affected
 24   Vehicles in Colorado are “buyers” within the meaning of Colo. Rev. Stat. § 4-2-
 25   03(1)(a).
 26         156. All Colorado Sub-Class members who leased the Affected Vehicles in
 27   Colorado are “lessees” within the meaning of Colo. Rev. Stat. § 4-2.5-103(1)(p).
 28         157. The Affected Vehicles are and were at all relevant times “goods”
      CLASS ACTION COMPLAINT                 37
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 38 of 59 Page ID #:38



  1   within the meaning of Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).
  2             158. Plaintiff Ciula and the Colorado Sub-Class members have provided
  3   Honda with reasonable notice and opportunity to cure the breaches of its express
  4   warranties by way of the numerous NHTSA complaints filed against it.
  5   Additionally, a notice letter was sent on behalf of Plaintiff Ciula and Colorado Sub-
  6   Class members to Defendant on June 1, 2020.
  7             159. Alternatively, any opportunity to cure the breach is unnecessary and
  8   futile.
  9             160. As a direct and proximate result of Defendant’s breach of the implied
 10   warranty of merchantability, Plaintiff Ciula and the Colorado Sub-Class members
 11   have been damaged in an amount to be proven at trial.
 12                              TWELFTH CAUSE OF ACTION
                       (Violation of the Colorado Consumer Protection Act,
 13
                                 Colo. Rev. Stat. § 6-1-101, et seq.)
 14                            (On behalf of the Colorado Sub-Class)
 15             161. Plaintiffs reallege and incorporate by reference all preceding
 16   allegations as though fully set forth herein.
 17             162. Plaintiff Ciula brings this cause of action against Defendant on behalf
 18   of herself and the Colorado Sub-Class.
 19             163. Honda, Plaintiff Ciula and the Colorado Sub-Class members are
 20   “persons” within the meaning of Colo. Rev. Stat. § 6-1-102(6).
 21             164. The Colorado Consumer Protection Act (“Colorado CPA”) prohibits
 22   unfair, unconscionable, and deceptive acts or practices in the course of the person’s
 23   business, vocation, or occupation. Colo. Rev. Stat. § 6-1-105.
 24             165. In the course of its business, Honda, through its agents, employees,
 25   and/or subsidiaries, violated the Colorado CPA by knowingly and intentionally
 26   misrepresenting, omitting, concealing, and/or failing to disclose material facts
 27   regarding the reliability, safety, and performance of the Affected Vehicles and/or
 28   the Defect, as detailed above.
      CLASS ACTION COMPLAINT                   38
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 39 of 59 Page ID #:39



  1         166. Specifically, by misrepresenting the Affected Vehicles as safe and/or
  2   free from defects, and by failing to disclose and actively concealing the dangers and
  3   risk posed by the Affected Vehicles and/or the Defect, Honda engaged in one or
  4   more of the following unfair or deceptive business practices prohibited by Colo.
  5   Rev. Stat. § 6-1-105:
  6                (a)   Representing that the Affected Vehicles and/or their components
  7                      have characteristics, uses, benefits, and qualities which they do
  8                      not have;
  9                (b)   Making false representations about the approval or certification of
 10                      the Affected Vehicles and/or their components;
 11                (c)   Making false representations regarding the characteristics, uses,
 12                      and benefits of the Affected Vehicles and/or the components
 13                      installed in them;
 14                (d)   Representing that the Affected Vehicles and/or their components
 15                      are of a particular standard, quality, and grade when they are not;
 16                (e)   Advertising the Affected Vehicles and/or the defective
 17                      components with the intent not to sell or lease them as advertised;
 18                (f)   Engaging in the other unconscionable, false, misleading, or
 19                      deceptive acts or practices pertaining to the Affected Vehicles.
 20   Colo. Rev. Stat. §§ 6-1-105(1)(b), (e), (g), (i), and (3).
 21         167. Defendant’s unfair or deceptive acts or practices, including its
 22   misrepresentations, concealments, omissions, and suppressions of material facts,
 23   had a tendency or capacity to mislead and create a false impression in consumers,
 24   and were likely to and did in fact deceive reasonable consumers, including Plaintiff
 25   Ciula and the Colorado Sub-Class members, about the true safety and reliability of
 26   the Affected Vehicles, the quality of the Affected Vehicles, and the true value of
 27   the Affected Vehicles.
 28         168. Honda’s scheme and concealment of the Defect was material to
      CLASS ACTION COMPLAINT                  39
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 40 of 59 Page ID #:40



  1   Plaintiff Ciula and the Colorado Sub-Class members, as Honda intended. Had they
  2   known the truth, Plaintiff Ciula and the Colorado Sub-Class members would not
  3   have purchased or leased the Affected Vehicles, or would have paid significantly
  4   less for them.
  5         169. Plaintiff Ciula and Colorado Sub-Class members had no way of
  6   discerning that Honda’s representations were false and misleading, or otherwise
  7   learning the facts that Honda had concealed or failed to disclose. Plaintiff Ciula and
  8   the Colorado Sub-Class members did not, and could not, unravel Honda’s
  9   deception on their own.
 10         170. Honda had an ongoing duty to Plaintiff Ciula and the Colorado Sub-
 11   Class members to refrain from unfair or deceptive practices under the Colorado
 12   CPA in the course of its business. Specifically, Honda owed Plaintiff Ciula and the
 13   Colorado Sub-Class members a duty to disclose all the material facts concerning
 14   the Defect in the Affected Vehicles because it possessed exclusive knowledge, it
 15   intentionally concealed the Defect from Plaintiff Ciula and the Colorado Sub-Class
 16   members, and/or it made misrepresentations that were rendered misleading because
 17   they were contradicted by withheld facts.
 18         171. Plaintiff Ciula and the Colorado Sub-Class members suffered
 19   ascertainable losses and actual damages as a direct and proximate result of Honda’s
 20   concealment, misrepresentations, and/or failure to disclose material information.
 21         172. Honda’s violations present a continuing risk to Plaintiff Ciula and the
 22   Colorado Sub-Class members, as well as to the general public. Honda’s unlawful
 23   acts and practices complained of herein affect the public interest.
 24         173. Pursuant to Colo. Rev. Stat. § 6-1-113, Plaintiff Ciula and the
 25   Colorado Sub-Class members seek an order enjoining Defendant’s unfair or
 26   deceptive acts or practices and awarding damages and any other just and proper
 27   relief available under the Colorado CPA.
 28   \\\
      CLASS ACTION COMPLAINT                40
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 41 of 59 Page ID #:41



  1                        THIRTEENTH CAUSE OF ACTION
  2                            (Breach of Express Warranty,
                           Md. Code Com. Law 2-313 and 2A-210)
  3                         (On behalf of Maryland Sub-Class)
  4         174. Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         175. Plaintiffs Hartzell and Williams bring this cause of action against
  7   Defendant on behalf of themselves and the Maryland Sub-Class.
  8         176. Defendant is and was at all relevant times a “merchant” with respect to
  9   motor vehicles under Md. Code. Com. Law §§ 2-104(1) and 2A-103(3), and
 10   “sellers” of motor vehicles under § 2-103(1)(d).
 11         177. With respect to leases, Defendant is and was at all relevant times a
 12   “lessor” of motor vehicles under Md. Code. Com. Law § 2A-103(1)(p).
 13         178. All Maryland Sub-Class Members who purchased Affected Vehicles
 14   in Maryland are “buyers” within the meaning of Md. Code. Com. Law § 2-
 15   103(1)(a).
 16         179. All Maryland Sub-Class Members who leased Affected Vehicles in
 17   Maryland are “lessees” within the meaning of Md. Code. Com. Law § 2A-
 18   103(1)(n).
 19         180. The Affected Vehicles are and were at all relevant times “goods”
 20   within the meaning of Md. Code. Com. Law §§ 2-105(1) and 2A-103(1)(h).
 21         181. In connection with the purchase or lease of Affected Vehicles,
 22   Defendant provided Plaintiffs Hartzell and Williams and the Maryland Sub-Class
 23   members with written express warranties covering the repair or replacement of
 24   components that are defective in materials or workmanship.
 25         182. Defendant’s warranties formed the basis of the bargain that was
 26   reached when Plaintiffs Hartzell and Williams and the Maryland Sub-Class
 27   members unknowingly purchased or leased Affected Vehicles that came equipped
 28   with the Defect.
      CLASS ACTION COMPLAINT                 41
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 42 of 59 Page ID #:42



  1         183. However, Defendant knew or should have known that the warranties
  2   were false and/or misleading. Specifically, Defendant was aware of the Defect in
  3   the Affected Vehicles, which made the vehicles inherently defective and dangerous
  4   at the time that they were sold and leased to Plaintiffs Hartzell and Williams and the
  5   Maryland Sub-Class members.
  6         184. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
  7   reasonably relied on the Defendant’s express warranties when purchasing or leasing
  8   their Affected Vehicles.
  9         185. Defendant knowingly breached its express warranties to repair defects
 10   in materials and workmanship by failing to repair the Defect. Defendant also
 11   breached its express warranties by providing a product containing defects that were
 12   never disclosed to Plaintiffs Hartzell and Williams and the Maryland Sub-Class
 13   members.
 14         186. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
 15   have provided Defendant with reasonable notice and opportunity to cure the
 16   breaches of its express warranties by way of the numerous NHTSA complaints filed
 17   against it. Additionally, a notice letter was sent on behalf of Plaintiffs Hartzell and
 18   Williams and the Maryland Sub-Class members to Defendant on June 1, 2020.
 19         187. Alternatively, any opportunity to cure the breach is unnecessary and
 20   futile. As a direct and proximate result of Defendant’s breach of its express
 21   warranties, Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
 22   have been damaged in an amount to be proven at trial.
 23   \\\
 24   \\\
 25   \\\
 26   \\\
 27   \\\
 28   \\\
      CLASS ACTION COMPLAINT                 42
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 43 of 59 Page ID #:43



  1                        FOURTEENTH CAUSE OF ACTION
  2                   (Breach of Implied Warranty of Merchantability,
                         Md. Code Com. Law §§ 2-314 and 2A-212)
  3                        (On behalf of the Maryland Sub-Class)
  4         188. Plaintiffs reallege and incorporate by reference all preceding
  5   allegations as though fully set forth herein.
  6         189. Plaintiffs Hartzell and Williams bring this cause of action against
  7   Defendant on behalf of themselves and the Maryland Sub-Class.
  8         190. A warranty that the Affected Vehicles were in merchantable condition
  9   and fit for the ordinary purpose for which such goods are used is implied by law
 10   pursuant to Md. Code Com. Law §§ 2-314 and 2A-212. The Affected Vehicles did
 11   not comply with the implied warranty of merchantability because, at the time of
 12   sale and at all times thereafter, they were defective and not in merchantable
 13   condition, would not pass without objection in the trade, and were not fit for the
 14   ordinary purpose for which vehicles were used. Specifically, the Affected Vehicles
 15   suffer from the Defect, which may cause the Vehicle to hesitate, stall, shut down,
 16   go into limp mode, or decelerate instead of accelerate at the command of the driver
 17   depressing the gas pedal, rendering the Affected Vehicles inherently defective and
 18   dangerous.
 19         191. Defendant is and was at all relevant times a “merchant” with respect to
 20   motor vehicles Md. Code Com. Law §§ 2-104(1) and 2A-103(3), and a “seller” of
 21   motor vehicles under § 2-103(1)(d).
 22         192. With respect to leases, Defendant is and was at all relevant times a
 23   “lessor” of motor vehicles under Md. Code. Com. Law § 2A-103(1)(p).
 24         193. All Maryland Sub-Class members who purchased Affected Vehicles in
 25   Maryland are “buyers” within the meaning of Md. Code. Com. Law § 2-103(1)(a).
 26         194. All Maryland Sub-Class members who leased Class Vehicles in
 27   Maryland are “lessees” within the meaning of Md. Code. Com. Law § 2A-
 28   103(1)(n).
      CLASS ACTION COMPLAINT                 43
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 44 of 59 Page ID #:44



  1             195. The Affected Vehicles are and were at all relevant times “goods”
  2   within the meaning of Md. Code. Com. Law §§ 2-105(1) and 2A-103(1)(h).
  3             196. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
  4   have provided Defendant with reasonable notice and opportunity to cure the
  5   breaches of its implied warranties by way of the numerous NHTSA complaints
  6   filed against it. Additionally, a notice letter was sent on behalf of Plaintiffs Hartzell
  7   and Williams and the Maryland Sub-Class to Honda on June 1, 2020.
  8             197. Alternatively, any opportunity to cure the breach is unnecessary and
  9   futile.
 10             198. As a direct and proximate result of Honda’s breach of the implied
 11   warranty of merchantability, Plaintiffs Hartzell and Williams and the Maryland
 12   Sub-Class members have been damaged in an amount to be proven at trial.
 13                             FIFTEENTH CAUSE OF ACTION
                       (Violation of the Maryland Consumer Protection Act,
 14
                                Md. Code Com. Law § 13-101, et seq.)
 15                            (On behalf of the Maryland Sub-Class)
 16             199. Plaintiffs reallege and incorporate by reference all preceding
 17   allegations as though fully set forth herein.
 18             200. Plaintiffs Hartzell and Williams bring this cause of action against
 19   Defendant on behalf of themselves and the Maryland Sub-Class.
 20             201. Defendant, Plaintiffs Hartzell and Williams and the Maryland Sub-
 21   Class members are “persons” within the meaning of Md. Code Com. Law § 13-
 22   101(h).
 23             202. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
 24   are “consumers” within the meaning of Md. Code Com. Law § 13-101(c).
 25             203. The Affected Vehicles and the components installed in them are
 26   “merchandise” within the meaning of Md. Code Com. Law § 13-101(f).
 27             204. The Maryland Consumer Protection Act (“Maryland CPA”)
 28   prohibits“[u]nfair, abusive, or deceptive trade practices[.]” Md. Code Com. Law §
      CLASS ACTION COMPLAINT                   44
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 45 of 59 Page ID #:45



  1   13-301.
  2         205. In the course of its business, Defendant, through its agents, employees,
  3   and/or subsidiaries, violated the Maryland CPA by knowingly and intentionally
  4   misrepresenting, omitting, concealing, and/or failing to disclose material facts
  5   regarding the reliability, safety, and performance of the Affected Vehicles or its
  6   components and detailed herein.
  7         206. Specifically, by misrepresenting the Affected Vehicles and/or the
  8   defective components installed in them as safe and/or free from defects, and by
  9   failing to disclose and actively concealing the dangers and risk posed by the
 10   Affected Vehicles and/or the Defect, Defendant engaged in one or more of the
 11   following unfair or deceptive business practices prohibited by Md. Code Com. Law
 12   § 13-303.
 13                (a)   Representing that the Affected Vehicles and/or the defective
 14                      components installed in them have characteristics, uses,
 15                      benefits, and qualities which they do not have;
 16                (b)   Representing that the Affected Vehicles and/or the defective
 17                      components installed in them are of a particular standard,
 18                      quality, and grade when they are not;
 19                (c)   Failing to state material facts about the Affected Vehicles and/or
 20                      the Defect;
 21                (d)   Advertising the Affected Vehicles and/or the defective
 22                      components installed in them with the intent not to sell or lease
 23                      them as advertised;
 24                (e)   Otherwise engaging in deception, fraud, false pretense, false
 25                      premise, misrepresentation, or knowing concealment,
 26                      suppression, or omission of material facts regarding the safety of
 27                      the Affected Vehicles.
 28   Md. Code Com. Law §§ 13-301(1), (2)(i), (2)(iv), (3), (5)(i), and (9)(i).
      CLASS ACTION COMPLAINT                45
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 46 of 59 Page ID #:46



  1         207. Defendant’s unfair or deceptive acts or practices, including
  2   misrepresentations, concealments, omissions, and/or suppressions of material facts,
  3   had a tendency or capacity to mislead and create a false impression in consumers,
  4   and were likely to and did in fact deceive reasonable consumers, including
  5   Plaintiffs Hartzell and Williams and the Maryland Sub-Class members, about the
  6   true safety and reliability of Affected Vehicles, the quality of the Affected Vehicles,
  7   and the true value of the Affected Vehicles.
  8         208. Defendant’s scheme and concealment of the Defect were material to
  9   Plaintiffs Hartzell and Williams and the Maryland Sub-Class members, as
 10   Defendant intended. Had they known the truth, Plaintiffs Hartzell and Williams and
 11   the Maryland Sub-Class members would not have purchased or leased the Affected
 12   Vehicles, or would have paid significantly less for them.
 13         209. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
 14   had no way of discerning that Honda’s representations were false and misleading
 15   and/or otherwise learning the facts that Honda had concealed or failed to disclose.
 16   Plaintiffs Hartzell and Williams and the Maryland Sub-Class members did not, and
 17   could not, unravel Honda’s deception on its own.
 18         210. Defendant had an ongoing duty to Plaintiff Hartzell and the Maryland
 19   Sub-Class members to refrain from unfair or deceptive practices under the
 20   Maryland CPA in the course of its business. Specifically, Defendant owed Plaintiffs
 21   Hartzell and Williams and the Maryland Sub-Class members a duty to disclose all
 22   the material facts concerning the Defect in the Affected Vehicles because they
 23   possessed exclusive knowledge, they intentionally concealed the Defect from
 24   Plaintiffs Hartzell and Williams and the Maryland Sub-Class members, and/or they
 25   made misrepresentations that were rendered misleading because they were
 26   contradicted by withheld facts.
 27         211. Plaintiffs Hartzell and Williams and the Maryland Sub-Class members
 28   suffered ascertainable losses and actual damages as a direct and proximate result of
      CLASS ACTION COMPLAINT                46
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 47 of 59 Page ID #:47



  1   Defendant’s concealment, misrepresentations, and/or failure to disclose material
  2   information.
  3         212. Defendant’s violations present a continuing risk to Plaintiffs Hartzell
  4   and Williams and the Maryland Sub-Class members, as well as to the general
  5   public. Defendant’s unlawful acts and practices complained of herein affect the
  6   public interest.
  7         213. Pursuant to Md. Code Com. Law § 13-408, Plaintiffs Hartzell and
  8   Williams and the and Maryland Sub-Class members seek an order enjoining
  9   Defendant’s unfair or deceptive acts or practices and awarding damages and any
 10   other just and proper relief available under the Maryland CPA.
 11                          SIXTEENTH CAUSE OF ACTION
 12                             (Breach of Express Warranty,
                              Wis. Stat. §§ 402.313 and 411.210)
 13                         (On behalf of the Wisconsin Sub-Class)
 14         214. Plaintiffs reallege and incorporate by reference all preceding
 15   allegations as though fully set forth herein.
 16         215. Plaintiff Abel brings this cause of action against Defendant on behalf
 17   of himself and the Wisconsin Sub-Class.
 18         216. Defendant is and was at all relevant times a “merchant” with respect to
 19   motor vehicles under Wis. Stat. §§ 402.104(3) and 411.103(1)(t), and a “sellers of
 20   motor vehicles under § 402.103(1)(d).
 21         217. With respect to leases, Defendant is and was at all relevant times a
 22   “lessor” of motor vehicles under Wis. Stat. § 411.103(1)(p).
 23         218. All Wisconsin Sub-Class members who purchased Affected Vehicles
 24   in Wisconsin are “buyers” within the meaning of Wis. Stat. § 402.103(1)(a).
 25         219. All Wisconsin Sub-Class members who leased Affected Vehicles in
 26   Wisconsin are “lessees” within the meaning of Wis. Stat.§ 411.103(1)(n).
 27         220. The Affected Vehicles are and were at all relevant times “goods”
 28   within the meaning of Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h).
      CLASS ACTION COMPLAINT                 47
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 48 of 59 Page ID #:48



  1             221. In connection with the purchase or lease of Affected Vehicles, the
  2   Defendant provided Plaintiff Abel and the Wisconsin Sub-Class members with
  3   written express warranties covering the repair or replacement of components that
  4   are defective in materials or workmanship.
  5             222. Defendant’s warranties formed the basis of the bargain that was
  6   reached when Plaintiff Abel and the Wisconsin Sub-Class members unknowingly
  7   purchased or leased Affected Vehicles that came equipped with the Defect.
  8             223. However, Defendant knew or should have known that the warranties
  9   were false and/or misleading. Specifically, Honda was aware of the Defect in the
 10   Affected Vehicles, which made the vehicles inherently defective and dangerous at
 11   the time that they were sold and leased to Plaintiff Abel and the Wisconsin Sub-
 12   Class members.
 13             224. Plaintiff Abel and the Wisconsin Sub-Class members reasonably relied
 14   on the Defendant’s express warranties when purchasing or leasing their Affected
 15   Vehicles.
 16             225. Defendant knowingly breached their express warranties to repair
 17   defects in materials and workmanship by failing to repair the Defect. Defendant
 18   also breached its express warranties by providing a product containing defects that
 19   were never disclosed to Plaintiff Abel and the Wisconsin Sub-Class members.
 20             226. Plaintiff Abel and the Wisconsin Sub-Class members have provided
 21   the Defendant with reasonable notice and opportunity to cure the breaches of its
 22   express warranties by way of the numerous NHTSA complaints filed against it.
 23   Additionally, a notice letter was sent on behalf of Plaintiff Abel and the Wisconsin
 24   Sub-Class members to Honda on June 1, 2020.
 25             227. Alternatively, any opportunity to cure the breach is unnecessary and
 26   futile.
 27             228. As a direct and proximate result of the Defendant’s breach of its
 28   express warranties, Plaintiff Abel and the Wisconsin Sub-Class members have been
      CLASS ACTION COMPLAINT                  48
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 49 of 59 Page ID #:49



  1   damaged in an amount to be proven at trial.
  2                        SEVENTEENTH CAUSE OF ACTION
                       (Breach of Implied Warranty of Merchantability,
  3
                              Wis. Stat. §§ 402.314 and 411.212)
  4                         (On behalf of the Wisconsin Sub-Class)
  5         229. Plaintiffs reallege and incorporate by reference all preceding
  6   allegations as though fully set forth herein.
  7         230. Plaintiff Abel brings this cause of action against Defendant on behalf
  8   of himself and the Wisconsin Sub-Class.
  9         231. A warranty that the Affected Vehicles were in merchantable condition
 10   and fit for the ordinary purpose for which such goods are used is implied by law
 11   pursuant to Wis. Stat. §§ 402.314 and 411.212.
 12         232. The Affected Vehicles did not comply with the implied warranty of
 13   merchantability because, at the time of sale and at all times thereafter, they were
 14   defective and not in merchantable condition, would not pass without objection in
 15   the trade, and were not fit for the ordinary purpose for which vehicles were used.
 16   Specifically, the Affected Vehicles suffer from the Defect, which causes the
 17   Vehicles to hesitate, stall, shut down, go into limp mode, or decelerate instead of
 18   accelerate at the command of the driver depressing the gas pedal, rendering the
 19   Affected Vehicles inherently defective and dangerous.
 20         233. Defendant is and was at all relevant times a “merchant” with respect to
 21   motor vehicles under Wis. Stat. §§ 402.104(3) and 411.103(1)(t), and a “seller” of
 22   motor vehicles under § 402.103(1)(d).
 23         234. With respect to leases, Defendant is and was at all relevant times a
 24   “lessor” of motor vehicles under Wis. Stat. § 411.103(1)(p).
 25         235. All Wisconsin Sub-Class members who purchased the Affected
 26   Vehicles in Wisconsin are “buyers” within the meaning of Wis. Stat.§
 27   402.103(1)(a).
 28         236. All Wisconsin Sub-Class members who leased the Affected Vehicles
      CLASS ACTION COMPLAINT                 49
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 50 of 59 Page ID #:50



  1   in Wisconsin are “lessees” within the meaning of Wis. Stat. § 411.103(1)(n).
  2             237. The Affected Vehicles were at all relevant times “goods” within the
  3   meaning of Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h).
  4             238. Plaintiff Abel and the Wisconsin Sub-Class members have provided
  5   Defendant with reasonable notice and opportunity to cure the breaches of its
  6   implied warranties by way of the numerous NHTSA complaints filed against it.
  7   Additionally, a notice letter was sent on behalf of Plaintiff Abel and the Wisconsin
  8   Sub-Class members to Honda on June 1, 2020.
  9             239. Alternatively, any opportunity to cure the breach is unnecessary and
 10   futile.
 11             240. As a direct and proximate result of Defendant’s breach of the implied
 12   warranty of merchantability, Plaintiff Abel and the Wisconsin Sub-Class members
 13   have been damaged in an amount to be proven at trial.
 14                            EIGHTEENTH CAUSE OF ACTION
 15                 (Violation of the Wisconsin Deceptive Trade Practices Act,
                                     Wis. Stat. § 100.18, et seq.)
 16                           (On behalf of the Wisconsin Sub-Class)
 17             241. Plaintiffs reallege and incorporate by reference all preceding
 18   allegations as though fully set forth herein.
 19             242. Plaintiff Abel brings this cause of action on behalf of himself and the
 20   Wisconsin Sub-Class.
 21             243. Defendant is a “person, firm, corporation, or association” within the
 22   meaning of Wis. Stat. § 100.18(1).
 23             244. Plaintiff Abel and Wisconsin Sub-Class are members of “the public”
 24   within the meaning of Wis. Stat. § 100.18(1).
 25             245. The Affected Vehicles and the defective components installed in them
 26   are “merchandise” within the meaning of Wis. Stat. § 100.18(1).
 27             246. The Wisconsin Deceptive Trade Practices Act (“Wisconsin DTPA”)
 28   prohibits any “assertion, representation or statement of fact which is untrue,
      CLASS ACTION COMPLAINT                   50
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 51 of 59 Page ID #:51



  1   deceptive or misleading.” Wis. Stat. § 100.18(1).
  2         247. In the course of their business, Defendant, through its agents,
  3   employees, and/or subsidiaries, violated the Wisconsin DTPA by knowingly and
  4   intentionally misrepresenting, omitting, concealing, and/or failing to disclose
  5   material facts regarding the reliability, safety, and performance of the Affected
  6   Vehicles as detailed above.
  7         248. Specifically, by misrepresenting the Affected Vehicles as safe and/or
  8   free from defects, and by failing to disclose and actively concealing the dangers and
  9   risk posed by the Affected Vehicles and/or the Defect, Defendant violated the
 10   DTPA by making assertions, representations and statements of fact which are
 11   untrue, deceptive or misleading, as prohibited by Wis. Stat. § 100.18(1).
 12         249. Defendant’s unfair or deceptive acts or practices, including
 13   misrepresentations, concealments, omissions, and suppressions of material facts,
 14   had a tendency or capacity to mislead and create a false impression in consumers,
 15   and were likely to and did in fact deceive reasonable consumers, including Plaintiff
 16   Abel and the Wisconsin Sub-Class members, about the true safety and reliability of
 17   Affected Vehicles, the quality of the Affected Vehicles, and the true value of the
 18   Affected Vehicles.
 19         250. Defendant’s misrepresentations and concealment of the Defect were
 20   material to Plaintiff Abel and the Wisconsin Sub-Class members, as Defendant
 21   intended. Had they known the truth, Plaintiff Abel and the Wisconsin Sub-Class
 22   members would not have purchased or leased the Affected Vehicles, or would have
 23   paid significantly less for them.
 24         251. Plaintiff Abel and the Wisconsin Sub-Class members had no way of
 25   discerning that Defendant’s representations were false and misleading, or otherwise
 26   learning the facts that Defendant had concealed or failed to disclose. Plaintiff Abel
 27   and the Wisconsin Sub-Class members did not, and could not, unravel Defendant’s
 28   deception on their own.
      CLASS ACTION COMPLAINT                51
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 52 of 59 Page ID #:52



  1         252. Defendant had an ongoing duty to Plaintiff Abel and the Wisconsin
  2   Sub-Class members to refrain from unfair and deceptive practices under the
  3   Wisconsin DTPA in the course of their business. Specifically, Defendant owed
  4   Plaintiff Abel and the Wisconsin Sub-Class members a duty to disclose all the
  5   material facts concerning the Defect in the Affected Vehicles because it possessed
  6   exclusive knowledge, it intentionally concealed the Defect from Plaintiff Abel and
  7   the Wisconsin Sub-Class members, and/or it made misrepresentations that were
  8   rendered misleading because they were contradicted by withheld facts.
  9         253. Plaintiff Abel and the Wisconsin Sub-Class members suffered
 10   ascertainable losses and actual damages as a direct and proximate result of
 11   Defendant’s concealment, misrepresentations, and/or failure to disclose material
 12   information.
 13         254. Defendant’s violations present a continuing risk to Plaintiff Abel and
 14   the Wisconsin Sub-Class members, as well as to the general public. Defendant’s
 15   unlawful acts and practices complained of herein affect the public interest.
 16         255. Pursuant to Wis. Stat. § 100.18(11)(b)(2), Plaintiff Abel and the
 17   Wisconsin Sub-Class members seek an order enjoining Defendant’s unfair or
 18   deceptive acts or practices and awarding damages and any other just and proper
 19   relief available under the Wisconsin DTPA.
 20                                   RELIEF REQUESTED
 21         256. Plaintiffs, on behalf of themselves and all others similarly situated,
 22   request the Court to enter judgment against Defendant, as follows:
 23                  (a)   An order certifying the proposed Class and Sub-Classes and
 24                        designating Plaintiffs as the named representatives of the Classes
 25                        and designating the undersigned as Class Counsel;
 26                  (b)   An order requiring Defendant to cease and desist from engaging
 27                        in the alleged wrongful conduct and to engage in a corrective
 28                        advertising campaign, including compelling Defendant to issue a
      CLASS ACTION COMPLAINT                   52
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 53 of 59 Page ID #:53



  1                       voluntary recall for the Affected Vehicles and to remove, repair,
  2                       and/or replace the Affected Vehicles;
  3                 (c)   As to all applicable causes of action except for the Fifth Cause of
  4                       action under Cal. Civ. Code §§ 1750 et seq., an award to Plaintiffs
  5                       and Class Members of compensatory, actual, exemplary, and
  6                       statutory damages, including interest, in an amount to be proven
  7                       at trial;
  8                 (d)   A declaration that Defendant must disgorge, for the benefit of
  9                       Plaintiffs and Class Members, all or part of the ill-gotten profits it
 10                       received from its deceptive and unfair business practices, or make
 11                       full restitution to Plaintiffs and Class Members;
 12                 (e)   An award of attorneys’ fees and costs as allowed by law;
 13                 (f)   An award of pre-judgment and post-judgment interest, as allowed
 14                       by law;
 15                 (g)   Leave to amend the Complaint to conform to evidence produced
 16                       at trial; and
 17                 (h)   Such other relief as may be appropriate under the circumstances.
 18                                   DEMAND FOR JURY TRIAL
 19          Plaintiffs, individually and on behalf of all others similarly situated, demand
 20   a trial by jury of all issues in this action so triable.
 21   DATED: June 3, 2020                        Respectfully submitted,
 22
                                          By:           /s/ Roman M. Silberfeld
 23
 24                                              Roman M. Silberfeld (SBN 62783)
                                                 rsilberfeld@robinskaplan.com
 25                                              Jennifer W. Leland (SBN 185951)
 26                                              jleland@robinskaplan.com
                                                 Glenn A. Danas (SBN 270317)
 27                                              gdanas@robinskaplan.com
 28                                              ROBINS KAPLAN LLP
      CLASS ACTION COMPLAINT                    53
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 54 of 59 Page ID #:54



  1                                      2049 Century Park E., Suite 3400
  2                                      Los Angeles, CA 90067
                                         Telephone: 310 552 0130
  3                                      Facsimile: 310 228 5800
  4
                                         Michael F. Ram (SBN 104805)
  5                                      mram@robinskaplan.com
  6                                      Marie N. Appel (SBN 187483)
                                         mappel@robinskaplan.com
  7                                      ROBINS KAPLAN LLP
  8                                      2440 W. El Camino Real, Suite 100
                                         Mountain View, CA 94040
  9                                      Telephone: 650 784 4040
 10                                      Facsimile: 650 784 4041
 11                                      Samuel J. Strauss (pro hac vice to be filed)
 12                                      Sam@turkestrauss.com
                                         TURKE & STRAUSS LLP
 13                                      613 Williamson Street, #201
 14                                      Madison, WI 53703
                                         Telephone: 608 237 1775
 15                                      Facsimile: 608 509 4423
 16
                                         Attorneys for Plaintiffs
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      CLASS ACTION COMPLAINT            54
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 55 of 59 Page ID #:55




          EXHIBIT A
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 56 of 59 Page ID #:56


                                                      2440 W. EL CAMINO RE AL        650-784-4002 TEL
                                                      SUITE 100                      650-784-4041 FAX
                                                      MOUNT AI N VIEW, CA 94040      ROBINS KAP LAN.COM




                                                      MICHAE L F.MICHAE
                                                                  RAM L F. RAM
                                                      650-784-4007650
                                                                    TEL
                                                                      784 4007 TEL
                                                      MRAM@ROBINS
                                                             MRAM@ROBINS
                                                                  KAP LAN. COM
                                                                             KAP LAN. COM




   June 1, 2020                                        By Certified Mail
                                                       Return Receipt Requested

   Shinji Aoyama
   President & CEO, American Honda Motor Co., Inc.
   1919 Torrance Blvd.
   Torrance, CA 90501


          Re:     Tasha Williams, 2019 Acura RDX, Purchase date: August 2018
                  Ewelina Ciula, 2019 Acura RDX, Purchase date: September 2018
                  Daniel Abel, 2019 Acura RDX, Purchase date: October 2018
                  Debra Hartzell, 2019 Acura RDX, Purchase date: November 2018
                  Marguerite Floyd, 2016 Acura MDX, Purchase date: January 2017


                  Notice of Violation of Consumers Legal Remedies Act

   Dear Mr. Aoyama:

           We represent the following persons with respect to the purchase of Acura vehicles
   manufactured and distributed by American Honda Motor Co., Inc. (“Honda”) in the United
   States: Tasha Williams, Ewelina Ciula, Daniel Abel, Debra Hartzell and Marguerite Floyd. I
   am writing to provide you notice that our clients demand correction under the California
   Consumers Legal Remedies Act on behalf of themselves and a nationwide class of all others
   similarly situated.

           Tasha Williams is a resident of California. In August 2018, Ms. Williams purchased
   a new 2019 Acura RDX from Acura of Laurel in Maryland. Ms. Williams has experienced
   sudden, unintended and rapid deceleration while driving her Acura on two separate occasions.
   The first instance happened shortly after she purchased the vehicle. Ms. Williams was driving
   on a highway behind a large tractor trailer. Without Ms. Williams taking any action, her Acura
   suddenly decelerated when the car’s sensors detected the presence of the trailer in front of
   Ms. Williams.

           The second occasion happened in approximately July 2019. Ms. Williams was
   travelling on a highway and in an exit-only lane. Not wanting to exit, she indicated her plan
   to merge back onto the freeway. When she attempted to merge left in front of another car,
   instead of accelerating to get ahead of traffic, her vehicle decelerated in anticipation of a
   collision. The car behind her was moving too quickly to stop and would have collided with



   90692190.1                                                                        Exhibit A, Page 55
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 57 of 59 Page ID #:57
   June 1, 2020
   Page 2




   her had the driver not been able to move into another lane to avoid impact. Ms. Williams
   reported the first instance to an Acura dealership who advised her that there was an issue with
   faulty driver assist mechanisms but offered no solution.

            Ewelina Ciula is a resident of Colorado. In September 2018, Ms. Ciula purchased a
   new 2019 Acura RDX from Courtesy Acura in Aurora, Colorado. In or around December of
   2019, Ms. Ciula was driving on the highway when her vehicle suddenly decelerated even
   though she did not step on the brake. It was a frightening experience as she thought the car
   behind her was going to rear-end her. In or around February 2020, Ms. Ciula experienced
   sudden deceleration again, this time while attempting to change lanes. Ms. Ciula was driving
   when the car in front of her started to brake. Ms. Ciula, concerned that she did not have time
   to brake to avoid a collision, decided to merge into the right lane. While merging, she
   accelerated (because she could see in the rear-view mirror that there was another car behind
   her on the right lane). When she merged onto the right lane, the vehicle decelerated from 50
   miles per hour to approximately 20 miles per hour, which caused the driver of the car behind
   her to slam on their brakes in order to avoid a collision.

           Daniel Abel is a resident of Wisconsin. In October 2018, he purchased a new Acura
   RDX from an authorized dealer in Middleton, Wisconsin. Mr. Abel has experienced sudden
   and unintended deceleration while driving his car on the highway numerous times. The
   deceleration frequently has occurred when he is merging onto the highway, or exiting from
   the highway as he is merging into or out of a lane. One time, he tried to pass a tanker and
   once he got into the passing lane, the car decelerated creating a dangerous situation. Mr.
   Abel wrote to Acura regarding the sudden deceleration, but has not been provided with any
   explanations or solutions.

           Debra Hartzell is a resident of Florida and Maryland. In November 2018, Ms.
   Hartzell purchased a new 2019 Acura RDX from Norris Acura West in Ellicott City,
   Maryland. Sometime after purchasing her car, Ms. Hartzell went on a road trip from Florida
   to Maryland. While travelling on the freeway, Ms. Hartzell’s car suddenly decelerated from
   approximately 70 mph to 20 mph. Ms. Hartzell was not attempting to change lanes or
   driving too close to another car. She was unable to accelerate the car above 20 mph even
   when she stepped on the gas pedal. Assuming that she had run out of gas, she pulled over to
   the side of the freeway and had her car towed to a nearby Acura dealership. The dealership
   advised her that they tested the car and found no “error code” and that the car was safe to
   drive.

          Marguerite Floyd is a resident of California. Ms. Floyd purchased a 2016 Acura
   MDX in January 2017 from David MacDavid Acura in Austin, Texas. Soon after
   purchasing the vehicle, Ms. Floyd began to experience sudden, unintended deceleration,
   especially while the vehicle was travelling downhill. Ms. Floyd’s car continues to suffer
   from spontaneous, unintended deceleration to this day.




   90692190.1                                                                 Exhibit A, Page 56
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 58 of 59 Page ID #:58
   June 1, 2020
   Page 3




          We are informed that the defects described herein are present in 2019-2020 Acura
   RDX and 2016-2020 MDX vehicles (the “Acura Vehicles”). Like our clients, other similar
   purchasers across the country also purchased defective Acura Vehicles.

           What presumably was intended to be a safety measure – slowing the speed of the car
   to avoid a collision – has instead made the Acura Vehicles dangerous and unreliable. We are
   informed and believe that in some instances, the Acura Vehicles not only suddenly and rapidly
   decelerated but shifted into neutral or stalled. Because there is no way to override the system
   by pressing on the gas pedal, drivers are unable to accelerate or maintain speed even where
   conditions make it necessary to do so.

           The safety and dependability of the Acura Vehicles were important factors in our
   clients’ decisions to purchase them. Before buying their cars, our clients reviewed the Acura
   brochure for the vehicles as well as the “window sticker” which listed official information
   about the car. Nowhere was it disclosed that the cars they were interested in purchasing, and
   eventually purchased, suffered from a dangerous defect and were at risk of failing at high
   speeds. Instead, Honda misrepresented the safety and reliability of the Acura Vehicles by
   concealing the defects described herein and failing to take any steps to repair those defects
   once they were brought to their attention. Had our clients known that their cars possessed a
   defect which materially affected the ability of those cars to provide safe and reliable
   transportation by suddenly decelerating, stalling or shutting down, they would not have
   purchased them.

            Honda knew or should have known that the Acura Vehicles were defective. By
   failing to disclose the defect, Honda violated the Consumers Legal Remedies Act, Cal. Civil
   Code sections 1750 et seq., including the following sections:

            •   Cal. Civil Code § 1770(a)(5), which prohibits representing that goods or services
                characteristics which they do not have.

            •   Cal. Civil Code § 1770(a)(7) which prohibits representing that goods or services
                are of a particular standard, quality, or grade, or that goods are of a particular
                style or model, if they are of another.

            The Consumers Legal Remedies Act provides for injunctive relief and actual
   damages. Cal. Civil Code §1780(a). On behalf of our clients and all other similarly situated
   purchasers of Acura vehicles, we demand that Honda remedy the above violations within
   thirty (30) days of receiving this letter, as required the CLRA, by:

                •   Issuing a recall of Acura Vehicles and notifying purchasers about the defects
                    and need for repairs;
                •   Repairing the Acura Vehicles at no cost to the purchasers or refunding to
                    consumers their purchase price of all Acura Vehicles;




   90692190.1                                                                  Exhibit A, Page 57
Case 2:20-cv-04949-AB-MRW Document 1 Filed 06/04/20 Page 59 of 59 Page ID #:59
   June 1, 2020
   Page 4




                •   Notifying all purchasers of Acura Vehicles that repairs and refunds are
                    available;
                •   Agreeing to cease violating the CLRA; and
                •   Paying reasonable attorneys’ fees.

   If Honda does not provide the relief requested in this letter within 30 days, our clients will
   sue for other damages, among other things, under the Consumer Legal Remedies Act.

             As we are representing Ms. Williams, Ms. Hartzel, Mr. Abel, Ms. Ciula and Ms.
   Floyd, all contact with them must be made through our firm. I am available to discuss any
   reasonable offer of settlement you may wish to make. You may reach me directly at (650)
   784-4007 or by e-mail at mram@robinskaplan.com.

                                                     Very Truly Yours,



                                                     Michael F. Ram




   90692190.1                                                                  Exhibit A, Page 58
